Exhibit 10.1

 

 

COMMON STOCK AND WARRANT PURCHASE AGREEMENT

 

by and among

 

BioSante Pharmaceuticals, Inc.

 

and

 

the parties named herein on Schedule 1, as Purchasers

 

 

August 4, 2003

 

 

--------------------------------------------------------------------------------


 

This COMMON STOCK AND WARRANT PURCHASE AGREEMENT (this “Agreement”) is dated as
of August 4, 2003, among BioSante Pharmaceuticals, Inc., a Delaware corporation
(the “Company”), and the purchasers identified on Schedule 1 hereto (each a
“Purchaser” and collectively the “Purchasers”).

 

WHEREAS, subject to the terms and conditions set forth in this Agreement and
pursuant to Section 4(2) of the Securities Act (as defined below), and Rule 506
promulgated thereunder, the Company desires to issue and sell to the Purchasers,
and the Purchasers, severally and not jointly, desire to purchase from the
Company in the aggregate, 4,791,982 shares of Common Stock and Warrants to
purchase 2,395,993shares of Common Stock.

 

NOW, THEREFORE, in consideration of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and each Purchaser agree
as follows:

 

ARTICLE I

 

DEFINITIONS

 

1.1          Definitions.

 

In addition to the terms defined elsewhere in this Agreement, for all purposes
of this Agreement, the following terms have the meanings indicated in this
Section 1.1:

 

“Action” shall have the meaning ascribed to such term in Section 3.1(j).

 

“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person, as such terms are used in and construed under Rule 144. With respect to
a Purchaser, any investment fund or managed account that is managed on a
discretionary basis by the same investment manager as such Purchaser will be
deemed to be an Affiliate of such Purchaser.

 

“Agreement” shall have the meaning ascribed to such term in the Preamble.

 

“Business Day” means any day except Saturday, Sunday and any day which shall be
a federal legal holiday or a day on which banking institutions in the State of
Illinois are authorized or required by law or other governmental action to
close.

 

“Closing” shall have the meaning ascribed to such term in Section 2.1(a).

 

“Closing Date” shall have the meaning ascribed to such term in Section 2.1(a).

 

“Closing Price” means on any particular date (a) the last reported closing bid
price per share of Common Stock on such date on the Trading Market (as reported
by Bloomberg L.P. at 4:15 PM (New York time) as the last reported closing bid
price for regular session trading on such day), or (b) if there is no such price
on such date, then the closing bid price on the Trading Market on the date
nearest preceding such date (as reported by Bloomberg L.P. at 4:15 PM (New York
time) as the closing bid price for regular session trading on such day), or (c)
if the Common Stock is not then listed or quoted on the Trading Market and if
prices for the Common Stock are

 

2

--------------------------------------------------------------------------------


 

then reported on the OTC Bulletin Board or in the “pink sheets “ published by
the National Quotation Bureau Incorporated (or a similar organization or agency
succeeding to its functions of reporting prices), the most recent closing bid
price per share of the Common Stock so reported, or (d) if the shares of Common
Stock are not then publicly traded the fair market value of a share of Common
Stock as determined by an appraiser selected in good faith by the Purchasers of
a majority in interest of the Shares then outstanding.

 

“Commission” means the Securities and Exchange Commission.

 

“Common Stock” means the common stock of the Company, $0.0001 par value per
share, and any securities into which such common stock may hereafter be
reclassified.

 

“Common Stock Equivalents” means any securities of the Company or the
Subsidiaries which would entitle the holder thereof to acquire at any time
Common Stock, including without limitation, any debt, preferred stock, rights,
options, warrants or other instrument that is at any time convertible into or
exchangeable for, or otherwise entitles the holder thereof to receive, Common
Stock.

 

“Company” shall have the meaning ascribed to such term in the Preamble.

 

“Disclosure Schedules” means the Disclosure Schedules concurrently delivered
herewith.

 

“Effective Date” means the date that the Registration Statement is first
declared effective by the Commission.

 

“Environmental Laws” shall have the meaning ascribed to such term in Section
3.1(y).

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“FDC Act” shall have the meaning ascribed to such term in Section 3.1(m).

 

“GAAP” shall have the meaning ascribed to such term in Section 3.1(h).

 

“Governmental Authorizations” shall have the meaning ascribed to such term in
Section 3.1(m).

 

“Hazardous Substances” shall have the meaning ascribed to such term in Section
3.1(y).

 

“Indemnified Party” shall have the meaning ascribed to such term in Section 5.3.

 

“Indemnifying Party” shall have the meaning ascribed to such term in Section
5.3.

 

“Intellectual Property” shall have the meaning ascribed to such term in Section
3.1(o).

 

“Investor Rights Agreement” means the Investor Rights Agreement, dated as of the
date of this Agreement, among the Company and each of the Purchasers, in the
form of Exhibit B hereto.

 

3

--------------------------------------------------------------------------------


 

“Lien” means a lien, charge, security interest, encumbrance, right of first
refusal or other restriction, except for a lien for current taxes not yet due
and payable and a minor imperfection of title, if any, not material in nature or
amount and not materially detracting from the value or impairing the use of the
property subject thereto or impairing the operations or proposed operations of
the Company.

 

“Material Adverse Effect” shall have the meaning ascribed to such term in
Section 3.1(b).

 

“Per Share Purchase Price” equals $2.15, subject to adjustment for reverse and
forward stock splits, stock dividends, stock combinations and other similar
transactions of the Common Stock that occur after the date of this Agreement and
prior to Closing.

 

“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.

 

“Premises” shall have the meaning ascribed to such term in Section 3.1(y).

 

“Purchaser” shall have the meaning ascribed to such term in the Preamble.

 

“Registration Statement” means a registration statement meeting the requirements
set forth in the Investor Rights Agreement and covering the resale by the
Purchasers of the Shares and the Warrant Shares.

 

“Rights” shall have the meaning ascribed to such term in Section 3.1(o).

 

“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

 

“SEC Reports” shall have the meaning ascribed to such term in Section 3.1(h).

 

“Securities” means the Shares, the Warrants and the Warrant Shares.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Shares” means the shares of Common Stock issued to each Purchaser pursuant to
this Agreement.

 

“Subscription Amount” means, as to each Purchaser, the amount set forth beside
such Purchaser’s name on Schedule 1 hereto, in United States dollars and in
immediately available funds.

 

“Subsidiary” means, with respect to any entity, any corporation or other
organization of which securities or other ownership interest having ordinary
voting power to elect a majority of the board of directors or other persons
performing similar functions, are directly or indirectly owned by such entity or
of which such entity is a partner or is, directly or indirectly, the

 

4

--------------------------------------------------------------------------------


 

beneficial owner of 50% or more of any class of equity securities or equivalent
profit participation interests.

 

“Trading Day” means (i) a day on which the Common Stock is traded on a Trading
Market, or (ii) if the Common Stock is not listed on a Trading Market, a day on
which the Common Stock is traded on the over-the-counter market, as reported by
the OTC Bulletin Board, or (iii) if the Common Stock is not quoted on the OTC
Bulletin Board, a day on which the Common Stock is quoted in the
over-the-counter market as reported by the National Quotation Bureau
Incorporated (or any similar organization or agency succeeding to its functions
of reporting prices); provided, that in the event that the Common Stock is not
listed or quoted as set forth in (i), (ii) and (iii) hereof, then Trading Day
shall mean a Business Day.

 

“Trading Market” means the following markets or exchanges on which the Common
Stock is listed or quoted for trading on the date in question: the American
Stock Exchange, the New York Stock Exchange, the Nasdaq National Market or the
Nasdaq SmallCap Market.

 

“Transaction Documents” means this Agreement, the Investor Rights Agreement, the
Warrants and any other documents or agreements executed in connection with the
transactions contemplated hereunder.

 

“Warrants” means the Common Stock Purchase Warrants, in the form of Exhibit C
hereto. SCO Securities LLC and/or its designees are receiving warrants as
compensation for services rendered in connection with the transaction set forth
herein as provided on Schedule 1 attached hereto, which warrants shall also be
in the form of Exhibit C hereto.  Such warrants shall constitute “Warrants” for
all purposes hereunder and SCO Securities LLC and/or its designees and such
other persons or entities shall constitute “Purchasers” for all purposes
hereunder.

 

“Warrant Shares” means the shares of Common Stock issuable upon exercise of the
Warrants.

 

ARTICLE II

 

PURCHASE AND SALE

 

2.1          Closing.

 

(a)           The closing of the transactions contemplated under this Agreement
(the “Closing”) will take place as promptly as practicable, but no later than
five (5) Business Days following satisfaction or waiver of the conditions set
forth in Sections 2.2 and 2.3 (other than those conditions which by their terms
are not to be satisfied or waived until the Closing), at the offices of Wiggin &
Dana LLP, 400 Atlantic Street, Stamford, CT 06901 (or remotely via exchange of
documents and signatures) or at such other place or day as may be mutually
acceptable to the Purchasers and the Company.  The date on which the Closing
occurs in the “Closing Date”.

 

(b)           At the Closing, the Purchasers shall purchase, severally and not
jointly, and the Company shall issue and sell, in the aggregate, 4,791,982
shares of Common Stock and Warrants to purchase 2,395,993shares of Common Stock
on the Closing Date. Each Purchaser shall

 

5

--------------------------------------------------------------------------------


 

purchase from the Company, and the Company shall issue and sell to each
Purchaser, a number of Shares equal to such Purchaser’s Subscription Amount
divided by the Per Share Purchase Price and a Warrant to purchase 50% of the
number of Shares purchased by such Purchaser.  The Purchase Price paid by each
Purchaser for which SCO Securities LLC is entitled to a fee as placement agent
shall be placed in escrow pending the Closing pursuant to a Closing Escrow
Agreement among the Company, SCO Securities LLC and Wiggin & Dana LLP (the
“Escrow Agent”), which agreement shall be in the form attached hereto as Exhibit
D (the “Closing Escrow Agreement”).

 

2.2          Conditions to Obligations of Purchasers to Effect the Closing.

 

The obligations of each Purchaser to effect the Closing and the transactions
contemplated by this Agreement shall be subject to the satisfaction at or prior
to the Closing of each of the following conditions, any of which may be waived,
in writing, by such Purchaser:

 

(a)           At the Closing (unless otherwise specified below) the Company
shall deliver or cause to be delivered to each Purchaser the following:

 

(i) this Agreement, duly executed by the Company;

 

(ii) a certificate evidencing a number of Shares equal to such Purchaser’s
Subscription Amount divided by the Per Share Purchase Price as set forth on
Schedule 1 hereto, registered in the name of such Purchaser;

 

(iii) a Warrant, registered in the name of such Purchaser, pursuant to which
such Purchaser shall have the right to acquire up to the number of shares of
Common Stock equal to 50% of the Shares to be issued to such Purchaser at such
Closing, as set forth on Schedule 1 hereto;

 

(iv) the Investor Rights Agreement, duly executed by the Company;

 

(v) a legal opinion of Oppenheimer Wolff & Donnelly LLP, securities counsel to
the Company, in the form of Exhibit A hereto; and

 

(vi) a certificate of the Secretary of the Seller (the “Secretary’s
Certificate”), attaching a true copy of the Certificate of Incorporation and
Bylaws of the Seller, as amended to the Closing Date, and attaching true and
complete copies of the resolutions of the Board of Directors of the Seller
authorizing the execution, delivery and performance of this Agreement and the
other Transaction Documents.

 

(b)           All representations and warranties of the Company contained herein
shall remain true and correct as of the Closing Date as though such
representations and warranties were made on such date (except those
representations and warranties that address matters only as of a particular date
will remain true and correct as of such date), except for any inaccuracies that
have not had, and could not reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect.  For purposes of this Section 2.2(b),
all representations and warranties contained in Section 3.1 qualified by
“Material Adverse Effect” or reference to “material” or “in all material
respects” or like variations will not be deemed so qualified.

 

6

--------------------------------------------------------------------------------


 

(c)           As of the Closing Date, there shall have been no Material Adverse
Effect with respect to the Company since the date hereof.

 

(d)           From the date hereof to the Closing Date, trading in the Common
Stock shall not have been suspended by the Commission (except for any suspension
of trading of limited duration agreed to by the Company, which suspension shall
be terminated prior to the Closing), and, at any time prior to the Closing Date,
trading in securities generally as reported by Bloomberg Financial Markets shall
not have been suspended or limited, or minimum prices shall not have been
established on securities whose trades are reported by such service, or on any
Trading Market, nor shall a banking moratorium have been declared either by the
United States or New York State authorities.

 

2.3.         Conditions to Obligations of the Company to Effect the Closing.

 

(a)           The obligations of the Company to effect the Closing and the
transactions contemplated by this Agreement shall be subject to the satisfaction
at or prior to the Closing of each of the following conditions, any of which may
be waived, in writing, by the Company.  At the Closing, each Purchaser shall
deliver or cause to be delivered to the Company the following:

 

(i) this Agreement, duly executed by such Purchaser;

 

(ii) such Purchaser’s Subscription Amount, by wire transfer of immediately
available funds to the account of the Company and, in the case of each Purchaser
for which SCO Securities LLC is entitled to a fee as placement agent, as
provided in the Closing Escrow Agreement; and

 

(iii) the Investor Rights Agreement, duly executed by such Purchaser.

 

(b)           All representations and warranties of each of the Purchasers
contained herein shall remain true and correct as of the Closing Date as though
such representations and warranties were made on such date.

 

ARTICLE III

 

REPRESENTATIONS AND WARRANTIES

 

3.1          Representations and Warranties of the Company.

 

Except as set forth under the corresponding section of the Disclosure Schedules
delivered concurrently herewith, the Company hereby makes the following
representations and warranties as of the date hereof and as of the Closing Date
to each Purchaser:

 

(a)           Subsidiaries. The Company has no direct or indirect Subsidiaries.
Any references in the Transaction Documents to Subsidiaries existing as of the
date hereof shall be disregarded.

 

(b)           Organization and Qualification. Each of the Company and the
Subsidiaries is an entity duly incorporated or otherwise organized, validly
existing and in good standing under the laws of the jurisdiction of its
incorporation or organization (as applicable), with the requisite corporate
power and authority to own and use its properties and assets and to carry on its

 

7

--------------------------------------------------------------------------------


 

business as currently conducted. Neither the Company nor any Subsidiary is in
violation of any of the provisions of its respective certificate or articles of
incorporation, bylaws or other organizational or charter documents.  Each of the
Company and the Subsidiaries is duly qualified to conduct business and is in
good standing as a foreign corporation or other entity in each jurisdiction in
which the nature of the business conducted or property owned by it makes such
qualification necessary, except where the failure to be so qualified or in good
standing, as the case may be, would not have or reasonably be expected to result
in (i) a material adverse effect on the legality, validity or enforceability of
any Transaction Document, (ii) a material adverse effect on the business or
financial condition of the Company and the Subsidiaries, taken as a whole, or
(iii) a material adverse effect on the Company’s ability to perform in any
material respect on a timely basis its obligations under any Transaction
Document (any of (i), (ii) or (iii), a “Material Adverse Effect”).

 

(c)           Authorization; Enforceability. The Company has the requisite
corporate power and authority to enter into and to consummate the transactions
contemplated by each of the Transaction Documents and otherwise to carry out its
obligations thereunder. The execution and delivery of each of the Transaction
Documents by the Company and the consummation by it of the transactions
contemplated thereby have been duly authorized by all necessary action on the
part of the Company and no further action is required by the Company in
connection therewith.  Each Transaction Document has been (or upon delivery will
have been) duly executed by the Company and, when delivered in accordance with
the terms hereof, will constitute the valid and binding obligation of the
Company enforceable against the Company in accordance with its terms, subject to
laws of general application relating to bankruptcy, insolvency, reorganization,
moratorium or other similar laws affecting creditors’ rights generally and rules
of law governing specific performance, injunctive relief, or other equitable
remedies.

 

(d)           No Conflicts. The execution, delivery and performance of the
Transaction Documents by the Company and the consummation by the Company of the
transactions contemplated thereby do not and will not (i) conflict with or
violate any provision of the Company’s or any Subsidiary’s certificate or
articles of incorporation, bylaws or other organizational or charter documents,
or (ii) conflict with, or constitute a default (or an event that with notice or
lapse of time or both would become a default) under, or give to others any
rights of termination, amendment, acceleration or cancellation (with or without
notice, lapse of time or both) of, any agreement, credit facility, debt or other
instrument (evidencing a Company or Subsidiary debt or otherwise) or other
understanding to which the Company or any Subsidiary is a party or by which any
property or asset of the Company or any Subsidiary is bound or affected, or
(iii) result in a violation of any law, rule, regulation, order, judgment,
injunction, decree or other restriction of any court or governmental authority
to which the Company or a Subsidiary is subject (including federal and state
securities laws and regulations), or by which any property or asset of the
Company or a Subsidiary is bound or affected, except, in the cases of clause
(ii), where such conflict, default or violation would not have or reasonably be
expected to result in a Material Adverse Effect.

 

(e)           Filings, Consents and Approvals. The Company is not required to
obtain any consent, waiver, authorization or order of, give any notice to, or
make any filing or registration with, any court or other federal, state, local
or other governmental authority or other Person in connection with the
execution, delivery and performance by the Company of the Transaction Documents,
other than (a) the filing with the Commission of the Registration Statement, the

 

8

--------------------------------------------------------------------------------


 

application(s) to each Trading Market for the listing of the Shares and Warrant
Shares for trading thereon in the time and manner required thereby, Form D and
applicable Blue Sky filings and (b) such as have already been obtained or such
exemptive filings as are required to be made under applicable securities laws.

 

(f)            Issuance of the Securities. The Securities are duly authorized
and, when issued and paid for in accordance with the Transaction Documents, will
be duly and validly issued, fully paid and nonassessable, free and clear of all
Liens, other than any Liens created by or imposed on the holders thereof through
no action of the Company; and provided, however, that the Securities will be
subject to restrictions on transfer and state and federal securities laws as
provided herein.  The Company has reserved from its duly authorized capital
stock the maximum number of shares of Common Stock issuable pursuant to this
Agreement and the Warrants.

 

(g)           Capitalization.

 

(i)            The authorized and outstanding capitalization of the Company is
as described in the Company’s most recent periodic report filed with the
Commission. The Company has not issued any capital stock since such filing,
other than pursuant to the exercise of employee stock options under the
Company’s stock option plans and pursuant to the conversion or exercise of
Common Stock Equivalents outstanding on the date thereof.  All shares of the
Company’s issued and outstanding capital stock have been duly authorized, are
validly issued and outstanding, and are fully paid and nonassessable. No
securities issued by the Company from the date of its incorporation to the date
hereof were issued in violation of any statutory or common law preemptive
rights.  There are no dividends which have accrued or been declared but are
unpaid on the capital stock of the Company.  All taxes required to be paid by
the Company in connection with the issuance and any transfers of the Company’s
capital stock have been paid.  All securities of the Company have been issued in
all material respects in accordance with the provisions of all applicable
securities and other laws.

 

(ii)           No Person has any right of first refusal, preemptive right, right
of participation, or any similar right to participate in the transactions
contemplated by the Transaction Documents. Except as a result of the purchase
and sale of the Securities and except for employee and director stock options
under the Company’s equity compensation plans, outstanding warrants to purchase
1,643,750 shares of Common Stock and 466,602 outstanding shares of class C
special stock, there are no outstanding options, warrants, rights to subscribe
to, calls or commitments of any character whatsoever relating to, or securities,
rights or obligations convertible into or exchangeable for, or giving any Person
any right to subscribe for or acquire, any shares of Common Stock, or contracts,
commitments, understandings or arrangements by which the Company or any
Subsidiary is or may become bound to issue additional shares of Common Stock, or
securities or rights convertible or exchangeable into shares of Common Stock.
The issue and sale of the Securities will not obligate the Company to issue
shares of Common Stock or other securities to any Person (other than the
Purchasers) and will not result in a right of any holder of Company securities
to adjust the exercise, conversion, exchange or reset price under such
securities.

 

9

--------------------------------------------------------------------------------


 

(h)           SEC Reports; Financial Statements; Liabilities.

 

(i)            The Company has filed all reports required to be filed by it
under the Securities Act and the Exchange Act, including pursuant to Section
13(a) or 15(d) of the Exchange Act, for the 12 months preceding the date hereof
(or such shorter period as the Company was required by law to file such
material) (the foregoing materials, including the exhibits thereto, being
collectively referred to herein as the “SEC Reports”) on a timely basis or has
received a valid extension of such time of filing and has filed any such SEC
Reports prior to the expiration of any such extension.  As of their respective
filing dates, the SEC Reports complied in all material respects with the
requirements of the Securities Act and the Exchange Act, as the case may be, and
the rules and regulations of the Commission promulgated thereunder, as
applicable, and none of the SEC Reports, as of their respective filing dates,
contained any untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading.

 

(ii)           The financial statements of the Company included in the SEC
Reports comply with applicable accounting requirements and the rules and
regulations of the Commission with respect thereto as in effect at the time of
filing. Such financial statements have been prepared in accordance with
generally accepted accounting principles in the United States, applied on a
consistent basis during the periods involved (“GAAP”), except as may be
otherwise specified in such financial statements or the notes thereto and except
that unaudited financial statements may not contain all footnotes required by
GAAP, subject to normal year-end audit adjustments.  Such financial statements
fairly present in all material respects the financial position of the Company
and its consolidated subsidiaries, if any,  as of and for the dates thereof and
the results of operations and cash flows for the periods then ended, subject, in
the case of unaudited statements, to normal year-end audit adjustments.

 

(iii)          Except as set forth in the SEC Reports, and except for
liabilities and obligations incurred since March 31, 2003 in the ordinary course
of business, consistent with past practice, as of the date hereof: (i) the
Company and its Subsidiaries do not have any material liabilities or obligations
(absolute, accrued, contingent or otherwise) and (ii) there has not been any
aspect of the prior or current conduct of the business of the Company or its
Subsidiaries which may form the basis for any material claim by any third party
which if asserted could result in a Material Adverse Effect.

 

(i)            Material Changes.  Since March 31, 2003, the Company has
conducted its business only in the ordinary course, consistent with past
practice, and there has not occurred:

 

(i)            any event that could reasonably be expected to have a Material
Adverse Effect on the Company or any of its Subsidiaries;

 

(ii)           any amendments or changes in the charter documents of the Company
and its Subsidiaries;

 

(iii)          any damage, destruction or loss, whether or not covered by
insurance, that would, individually or in the aggregate, have or would be
reasonably likely to have, a Material Adverse Effect on the Company and its
Subsidiaries;

 

10

--------------------------------------------------------------------------------


 

(iv)          any:

 

(A) incurrence, assumption or guarantee by the Company or its Subsidiaries of
any debt for borrowed money other than (i) equipment leases made in the ordinary
course of business, consistent with past practice and (ii) any such incurrence,
assumption or guarantee with respect to an amount of $25,000 or less that has
been disclosed in the SEC Reports;

 

(B) issuance or sale of any securities convertible into or exchangeable for
securities of the Company other than to directors, employees and consultants
pursuant to existing equity compensation or stock purchase plans of the Company;

 

(C) issuance or sale of options or other rights to acquire from the Company or
its Subsidiaries, directly or indirectly, securities of the Company or any
securities convertible into or exchangeable for any such securities, other than
options issued to directors, employees and consultants in the ordinary course of
business, consistent with past practice;

 

(D) issuance or sale of any stock, bond or other corporate security other than
to directors, employees and consultants pursuant to existing equity compensation
or stock purchase plans of the Company;

 

(E) discharge or satisfaction of any material Lien;

 

(F) declaration or making any payment or distribution to stockholders or
purchase or redemption of any share of its capital stock or other security other
than to directors, officers and employees of the Company or its Subsidiaries as
compensation for services rendered to the Company or its Subsidiary (as
applicable) or for reimbursement of expenses incurred on behalf of the Company
or its Subsidiary (as applicable);

 

(G) sale, assignment or transfer of any of its intangible assets except in the
ordinary course of business, consistent with past practice, or cancellation of
any debt or claim except in the ordinary course of business, consistent with
past practice;

 

(H) waiver of any right of substantial value whether or not in the ordinary
course of business;

 

(I) material change in officer compensation, except in the ordinary course of
business and consistent with past practice; or

 

(J) other commitment (contingent or otherwise) to do any of the foregoing.

 

(v)           any creation, sufferance or assumption by the Company or any of
its Subsidiaries of any Lien on any asset or any making of any loan, advance or
capital contribution to or investment in any Person, in an aggregate amount
which exceeds $25,000 outstanding at any time;

 

(vi)          any entry into, amendment of, relinquishment, termination or
non-renewal by the Company or its Subsidiaries of any material contract,
license, lease, transaction, commitment or other right or obligation, other than
in the ordinary course of business, consistent with past practice; or

 

11

--------------------------------------------------------------------------------


 

(vii)         any transfer or grant of a right with respect to the patents,
trademarks, trade names, service marks, trade secrets, copyrights or other
intellectual property rights owned or licensed by the Company or its
Subsidiaries, except as among the Company and its Subsidiaries.

 

(j)            Litigation. There is no action, suit, inquiry, notice of
violation, proceeding or investigation pending or, to the knowledge of the
Company, threatened against the Company, any Subsidiary or any of their
respective properties before or by any court, arbitrator, governmental or
administrative agency or regulatory authority (federal, state, county, local or
foreign) (collectively, an “Action”) which (i) adversely affects or challenges
the legality, validity or enforceability of any of the Transaction Documents or
the Securities or (ii) could, if there were an unfavorable decision, have or
reasonably be expected to result in a Material Adverse Effect. Neither the
Company nor any Subsidiary, nor, to the knowledge of the Company, any director
or officer thereof, is or has been the subject of any Action involving a claim
of violation of or liability under federal or state securities laws or a claim
of breach of fiduciary duty.  To the knowledge of the Company, there has not
been and there is not pending or contemplated, any investigation by the
Commission involving the Company or any current or former director or officer of
the Company. The Commission has not issued any stop order or other order
suspending the effectiveness of any registration statement filed by the Company
or any Subsidiary under the Exchange Act or the Securities Act.

 

(k)           Labor Relations. No material labor dispute exists or, to the
knowledge of the Company, is imminent with respect to any of the employees of
the Company which could reasonably be expected to result in a Material Adverse
Effect.

 

(l)            Compliance. Neither the Company nor any Subsidiary (i) is in
default under or in violation of (and no event has occurred that has not been
waived that, with notice or lapse of time or both, would result in a default by
the Company or any Subsidiary under), nor has the Company or any Subsidiary
received notice of a claim that it is in default under or that it is in
violation of, any indenture, loan or credit agreement or any other agreement or
instrument to which it is a party or by which it or any of its properties is
bound (whether or not such default or violation has been waived), (ii) is in
violation of any order of any court, arbitrator or governmental body, or (iii)
is or has been in violation of any statute, rule or regulation of any
governmental authority, including without limitation all foreign, federal, state
and local laws applicable to its business, except in the case of clauses (i) and
(iii) as would not have or reasonably be expected to result in a Material
Adverse Effect.

 

(m)          Licenses; Compliance With FDA and Other Regulatory Requirements.

 

(i)            The Company holds all material authorizations, consents,
approvals, franchises, licenses and permits required under applicable law or
regulation for the operation of the business of the Company and its Subsidiaries
as presently operated (the “Governmental Authorizations”). All the Governmental
Authorizations have been duly issued or obtained and are in full force and
effect, and the Company and its Subsidiaries are in material compliance with the
terms of all the Governmental Authorizations. The Company and its Subsidiaries
have not engaged in any activity that, to their knowledge, would cause
revocation or suspension of any such Governmental Authorizations. The Company
has no knowledge of any facts which could reasonably be expected to cause the
Company to believe that the Governmental Authorizations will not be renewed by
the appropriate governmental authorities in the ordinary course. Neither

 

12

--------------------------------------------------------------------------------


 

the execution, delivery nor performance of this Agreement shall adversely affect
the status of any of the Governmental Authorizations.

 

(ii)           Without limiting the generality of the representations and
warranties made in sub-paragraph (i) above, the Company represents and warrants
that (i) the Company and each of its Subsidiaries is in material compliance with
all applicable provisions of the United States Federal Food, Drug, and Cosmetic
Act and the rules and regulations promulgated thereunder (the “FDC Act”) and
equivalent laws, rules and regulations in jurisdictions outside the United
States in which the Company or its Subsidiaries do business, (ii) its products
and those of each of its Subsidiaries that are in the Company’s control are not
adulterated or misbranded and are in lawful distribution, (iii) all of the
products marketed by and within the control of the Company comply in all
material respects with any conditions of approval and the terms of the
application by the Company to the appropriate Regulatory Authorities, (iv) no
Regulatory Authority has initiated legal action with respect to the
manufacturing of the Company’s products, such as seizures or required recalls,
and the Company uses commercially reasonable efforts to comply with applicable
good manufacturing practice regulations, (v) its products are labeled and
promoted by the Company and its representatives in substantial compliance with
the applicable terms of the marketing applications submitted by the Company to
the Regulatory Authorities and the provisions of the FDC Act and foreign
equivalents, (vi) all adverse events that were known to and required to be
reported by Company to the Regulatory Authorities have been reported to the
Regulatory Authorities in a timely manner, (vii) neither the Company nor any of
its Subsidiaries is, to their knowledge, employing or utilizing the services of
any individual who has been debarred under the FDC Act or foreign equivalents,
(viii) all stability studies required to be performed for products distributed
by the Company or any of its Subsidiaries have been completed or are ongoing in
material compliance with the applicable Regulatory Authority requirements, (ix)
any products exported by the Company or any of its Subsidiaries have been
exported in compliance with the FDC Act and (x) the Company and its Subsidiaries
are in compliance in all material respects with all applicable provisions of the
Controlled Substances Act.  For purposes of this Section 3.1(m), “Regulatory
Authority” means any governmental authority in a country or region that
regulates the manufacture or sale of Company’s products, including, but not
limited to, the United States Food and Drug Administration.

 

(n)           Title to Assets. The Company and the Subsidiaries do not own any
real property, and have good and marketable title to all personal property owned
by them that is material to the business of the Company and the Subsidiaries,
taken as a whole, in each case free and clear of all Liens, except those, if
any, reflected in the Company’s financial statements.  Any real property and
facilities held under lease by the Company and the Subsidiaries are held by them
under valid, subsisting and enforceable leases (subject to laws of general
application relating to bankruptcy, insolvency, reorganization, moratorium or
other similar laws affecting creditors’ rights generally and rules of law
governing specific performance, injunctive relief, or other equitable remedies)
with which the Company and the Subsidiaries are in material compliance.

 

(o)           Intellectual Property.

 

(i)            The Company or a Subsidiary thereof has the right to use or is
the sole and exclusive owner of all right, title and interest in and to all
foreign and domestic patents, patent rights, trademarks, service marks, trade
names, brands and copyrights (whether or not registered and, if applicable,
including pending applications for registration) owned, used or controlled by

 

13

--------------------------------------------------------------------------------


 

the Company and its Subsidiaries (collectively, the “Rights”) and in and to each
material invention, software, trade secret, technology, product, composition,
formula and method of process used by the Company or its Subsidiaries (the
Rights and such other items, the “Intellectual Property”), and, to the Company’s
knowledge, has the right to use the same, free and clear of any claim or
conflict with the rights of others;

 

(ii)           other than as set forth in the SEC Reports, no royalties or fees
(license or otherwise) are payable by the Company or its Subsidiaries to any
Person by reason of the ownership or use of any of the Intellectual Property;

 

(iii)          there have been no claims made against the Company or its
Subsidiaries asserting the invalidity, abuse, misuse, or unenforceability of any
of the Intellectual Property, and, to the best of the Company’s knowledge, there
are no reasonable grounds for any such claims;

 

(iv)          neither the Company nor its Subsidiaries have made any claim of
any violation or infringement by others of its rights in the Intellectual
Property, and to the best of the Company’s knowledge, no reasonable grounds for
such claims exist; and

 

(v)           neither the Company nor its Subsidiaries have received notice that
it is in conflict with or infringing upon the asserted rights of others in
connection with the Intellectual Property.

 

(p)           Insurance. The Company and the Subsidiaries are insured by
insurers of recognized financial responsibility against such losses and risks
and in such amounts as are prudent and customary in the businesses in which the
Company and the Subsidiaries are engaged.  All of the insurance policies of the
Company and its Subsidiaries are in full force and effect and are valid and
enforceable in accordance with their terms, and the Company and its Subsidiaries
have complied with all material terms and conditions thereof.  Neither the
Company nor any Subsidiary has any reason to believe that it will not be able to
renew its existing insurance coverage as and when such coverage expires or to
obtain similar coverage from similar insurers as may be necessary to continue
its business without a significant increase in cost.

 

(q)           Transactions With Affiliates and Employees.  None of the officers
or directors of the Company and, to the knowledge of the Company, none of the
employees of the Company is presently a party to any transaction with the
Company or any Subsidiary (other than for services as employees, officers and
directors), including any contract, agreement or other arrangement providing for
the furnishing of services to or by, providing for rental of real or personal
property to or from, or otherwise requiring payments to or from any officer,
director or such employee or, to the knowledge of the Company, any entity in
which any officer, director, or any such employee has a substantial interest or
is an officer, director, trustee or partner, other than (a) for payment of
salary or consulting fees for services rendered, (b) reimbursement for expenses
incurred on behalf of the Company and (c) for other employee benefits, including
stock option agreements and other stock awards under any equity compensation
plan of the Company.

 

(r)           Internal Accounting Controls. The Company and each of the
Subsidiaries maintains a system of internal accounting controls sufficient in
the judgment of the Company’s management to provide reasonable assurance that
(i) transactions are executed in accordance

 

14

--------------------------------------------------------------------------------


 

with management’s general or specific authorizations, (ii) transactions are
recorded as necessary to permit preparation of financial statements in
conformity with GAAP and to maintain asset accountability, (iii) access to
assets is permitted only in accordance with management’s general or specific
authorization, and (iv) the recorded accountability for assets is compared with
the existing assets at reasonable intervals and appropriate action is taken with
respect to any differences. The Company has established disclosure controls and
procedures (as defined in Exchange Act Rules 13a-14 and 15d-14) for the Company
and designed such disclosure controls and procedures to ensure that material
information relating to the Company, including its Subsidiaries, is made known
to the certifying officers by others within those entities, particularly during
the period in which the Company’s Form 10-KSB or 10-QSB, as the case may be, is
being prepared. The Company’s certifying officers have evaluated the
effectiveness of the Company’s controls and procedures as of a date within 90
days prior to the filing date of the Form 10-QSB for the quarter ended March 31,
2003.  The Company presented in its Form 10-QSB for the quarter ended March 31,
2003, the conclusions of the certifying officers about the effectiveness of the
disclosure controls and procedures based on their evaluations as of the March
31, 2003.  Since March 31, 2003, there have been no significant changes in the
Company’s internal controls (as such term is defined in Item 307(b) of
Regulation S-K under the Exchange Act) or, to the Company’s knowledge, in other
factors that could significantly affect the Company’s internal controls.

 

(s)           Certain Fees. Except for fees payable to SCO Securities LLC, no
brokerage or finder’s fees or commissions are or will be payable by the Company
to any broker, financial advisor or consultant, finder, placement agent,
investment banker, bank or other Person with respect to the transactions
contemplated by this Agreement. The Purchasers shall have no obligation with
respect to any fees or with respect to any claims made by or on behalf of other
Persons for fees of a type contemplated in this Section that may be due in
connection with the transactions contemplated by this Agreement.

 

(t)            Private Placement; Integrated Offering. Assuming the accuracy of
the Purchasers representations and warranties set forth in Section 3.2, no
registration under the Securities Act is required for the offer and sale of the
Securities by the Company to the Purchasers as contemplated hereby. The issuance
and sale of the Securities hereunder does not contravene the rules and
regulations of the Trading Market.  Neither the Company, nor any of its
Affiliates, nor any Person acting on its or their behalf has, directly or
indirectly, made any offers or sales of any security or solicited any offers to
buy any security, under circumstances that would cause this offering of the
Securities to be integrated with prior offerings by the Company for purposes of
the Securities Act and would as a result require registration under the
Securities Act or trigger any applicable shareholder approval provisions,
including, without limitation, under the rules and regulations of any exchange
or automated quotation system on which any of the securities of the Company are
listed or designated.

 

(u)           Charter, Bylaws and Corporate Records. The minute books of the
Company and its Subsidiaries contain in all material respects complete and
accurate records of all meetings and other corporate actions of the board of
directors, committees of the board of directors, incorporators and stockholders
of the Company and its Subsidiaries from the date of incorporation of each such
entity to the date hereof. All material corporate decisions and actions have
been validly made or taken. All corporate books, including without limitation
the share

 

15

--------------------------------------------------------------------------------


 

transfer register, comply in all material respects with applicable laws and
regulations and have been regularly updated.

 

(v)            Registration Rights. Other than the parties to that certain
Registration Rights Agreement dated May 6, 1999 among the Company and the
parties thereto and those certain Subscription Agreements between the Company
and the subscribers thereto executed in connection with the Company’s April 2001
private placement, no Person has any right to cause the Company to effect the
registration under the Securities Act of any securities of the Company.

 

(w)           Listing and Maintenance Requirements. The Company has not, in the
12 months preceding the date hereof, received notice from any Trading Market on
which the Common Stock is or has been listed or quoted to the effect that the
Company is not in compliance with the listing or maintenance requirements of
such Trading Market. The Company is, and has no reason to believe that it will
not in the foreseeable future continue to be, in compliance with all such
listing and maintenance requirements.

 

(x)           Taxes. All tax returns and tax reports required to be filed with
respect to the income, operations, business or assets of the Company and its
Subsidiaries have been timely filed (or appropriate extensions have been
obtained) with the appropriate governmental agencies in all jurisdictions in
which such returns and reports are required to be filed, and all of the
foregoing as filed are, in all material respects, correct and complete and, in
all material respects, reflect accurately all liability for taxes of the Company
and its Subsidiaries for the periods to which such returns relate, and all
amounts shown as owing thereon have been paid. All income, profits, franchise,
sales, use, value added, occupancy, property, excise, payroll, withholding,
FICA, FUTA and other taxes (including interest and penalties), if any,
collectible or payable by the Company and its Subsidiaries or relating to or
chargeable against any of its material assets, revenues or income or relating to
any employee, independent contractor, creditor, stockholder or other third party
through the Closing Date, were fully collected and paid by such date if due by
such date or provided for by adequate reserves in the financial statements
contained in the SEC Reports as of and for the periods ended March 31, 2003
(other than taxes accruing after such date) and all similar items due through
the Closing Date will have been fully paid by that date or provided for by
adequate reserves, whether or not any such taxes were reported or reflected in
any tax returns or filings. No taxation authority has sought to audit the
records of the Company or any of its Subsidiaries for the purpose of verifying
or disputing any tax returns, reports or related information and disclosures
provided to such taxation authority, or for the Company’s or any of its
Subsidiaries’ alleged failure to provide any such tax returns, reports or
related information and disclosure. No material claims or deficiencies have been
asserted against or inquiries raised with the Company or any of its Subsidiaries
with respect to any taxes or other governmental charges or levies which have not
been paid or otherwise satisfied, including claims that, or inquiries whether,
the Company or any of its Subsidiaries has not filed a tax return that it was
required to file, and, to the best of the Company’s knowledge, there exists no
reasonable basis for the making of any such claims or inquiries. Neither the
Company nor any of its Subsidiaries has waived any restrictions on assessment or
collection of taxes or consented to the extension of any statute of limitations
relating to taxation.

 

(y)           Environmental Matters. None of the premises or any properties
owned, occupied or leased by the Company or its Subsidiaries (the “Premises”)
has been used by the Company or the Subsidiaries or, to the Company’s knowledge,
by any other Person, to

 

16

--------------------------------------------------------------------------------


 

manufacture, treat, store, or dispose of any substance that has been designated
to be a “hazardous substance” under applicable Environmental Laws (hereinafter
defined) (“Hazardous Substances”) in violation of any applicable Environmental
Laws. To its knowledge, the Company has not disposed of, discharged, emitted or
released any Hazardous Substances which would require, under applicable
Environmental Laws, remediation, investigation or similar response activity. No
Hazardous Substances are present as a result of the actions of the Company or,
to the Company’s knowledge, any other Person, in, on or under the Premises which
would give rise to any liability or clean-up obligations of the Company under
applicable Environmental Laws. The Company and, to the Company’s knowledge, any
other Person for whose conduct it may be responsible pursuant to an agreement or
by operation of law, are in compliance with all laws, regulations and other
federal, state or local governmental requirements, and all applicable judgments,
orders, writs, notices, decrees, permits, licenses, approvals, consents or
injunctions in effect on the date of this Agreement relating to the generation,
management, handling, transportation, treatment, disposal, storage, delivery,
discharge, release or emission of any Hazardous Substance (the “Environmental
Laws”). Neither the Company nor, to the Company’s knowledge, any other Person
for whose conduct it may be responsible pursuant to an agreement or by operation
of law has received any written complaint, notice, order, or citation of any
actual, threatened or alleged noncompliance with any of the Environmental Laws,
and there is no proceeding, suit or investigation pending or, to the Company’s
knowledge, threatened against the Company or, to the Company’s knowledge, any
such Person with respect to any violation or alleged violation of the
Environmental Laws, and, to the knowledge of the Company, there is no basis for
the institution of any such proceeding, suit or investigation.

 

(z)           Disclosure. The Company confirms that neither the Company nor any
other Person acting on its behalf and at the direction of the Company, has
provided any of the Purchasers or their agents or counsel with any information
that in the Company’s reasonable judgment, at the time such information was
furnished, constitutes material, non-public information. The Company understands
and confirms that the Purchasers will rely on the foregoing representations and
covenants in effecting transactions in securities of the Company. All disclosure
provided to the Purchasers regarding the Company, its business and the
transactions contemplated hereby, including the Disclosure Schedules to this
Agreement, furnished by or on behalf of the Company are true and correct and do
not contain any untrue statement of a material fact or omit to state any
material fact necessary in order to make the statements made therein, in light
of the circumstances under which they were made, not misleading.

 

3.2          Representations and Warranties of the Purchasers.

 

Each Purchaser hereby, for itself and for no other Purchaser, represents and
warrants as of the date hereof and as of the Closing Date to the Company as
follows:

 

(a)           Organization; Authority; Enforceability. Such Purchaser is an
entity duly organized, validly existing and in good standing under the laws of
the jurisdiction of its organization with full power and authority to enter into
and to consummate the transactions contemplated by the Transaction Documents and
otherwise to carry out its obligations thereunder. The execution, delivery and
performance by such Purchaser of the transactions contemplated by this Agreement
has been duly authorized by all necessary corporate or similar action on the
part of such Purchaser. Each Transaction Document to which it is a party has
been

 

17

--------------------------------------------------------------------------------


 

duly executed by such Purchaser, and when delivered by such Purchaser in
accordance with the terms hereof, will constitute the valid and legally binding
obligation of such Purchaser, enforceable against it in accordance with its
terms, subject to laws of general application relating to bankruptcy,
insolvency, reorganization, moratorium or other similar laws affecting
creditors’ rights generally and rules of law governing specific performance,
injunctive relief, or other equitable remedies.

 

(b)           General Solicitation. Such Purchaser is not purchasing the
Securities as a result of any advertisement, article, notice or other
communication regarding the Securities published in any newspaper, magazine or
similar media or broadcast over television or radio or presented at any seminar
or any other general solicitation or general advertisement.

 

(c)           No Public Sale or Distribution. Such Purchaser is (i) acquiring
the Shares and Warrants and (ii) upon exercise of the Warrants will acquire the
Warrant Shares, for its own account and not with a view towards, or for resale
in connection with, the public sale or distribution thereof, except pursuant to
sales registered or exempted under the Securities Act; provided, however, that
by making the representations herein, such Purchaser does not agree to hold any
of the Securities for any minimum or other specific term and reserves the right
to dispose of the Securities at any time in accordance with or pursuant to a
registration statement or an exemption under the Securities Act. Such Purchaser
is acquiring the Securities hereunder in the ordinary course of its business.
Such Purchaser does not have any agreement or understanding, directly or
indirectly, with any Person to distribute any of the Securities.

 

(d)           Accredited Investor Status. Such Purchaser is an “accredited
investor” as that term is defined in Rule 501(a) of Regulation D.

 

(e)           Residency.  Such Purchaser is a resident of the jurisdiction set
forth below such Purchaser’s name on Schedule 1 attached hereto.

 

(f)            Reliance on Exemptions. Such Purchaser understands that the
Shares and Warrants are being offered and sold to it in reliance on specific
exemptions from the registration requirements of United States federal and state
securities laws and that the Company is relying in part upon the truth and
accuracy of, and such Purchaser’s compliance with, the representations,
warranties, agreements, acknowledgments and understandings of such Purchaser set
forth herein in order to determine the availability of such exemptions and the
eligibility of such Purchaser to acquire the Common Stock and Warrants.

 

(g)           Information. Such Purchaser and its advisors, if any, have been
furnished with all publicly available materials relating to the business,
finances and operations of the Company and such other publicly available
materials relating to the offer and sale of the Shares and Warrants as have been
requested by such Purchaser. Such Purchaser and its advisors, if any, have been
afforded the opportunity to ask questions of the Company. Neither such inquiries
nor any other due diligence investigations conducted by such Purchaser or its
advisors, if any, or its representatives shall modify, amend or affect such
Purchaser’s right to rely on the Company’s representations and warranties
contained herein. Such Purchaser understands that its investment in the Shares
and Warrants involves a high degree of risk.

 

18

--------------------------------------------------------------------------------


 

(h)           No Governmental Review. Such Purchaser understands that no United
States federal or state agency or any other government or governmental agency
has passed on or made any recommendation or endorsement of the Shares and
Warrants or the fairness or suitability of the investment in the Shares and
Warrants, nor have such authorities passed upon or endorsed the merits of the
offering of the Shares and Warrants.

 

(i)            Experience of Such Purchaser. Such Purchaser, either alone or
together with its representatives, has such knowledge, sophistication and
experience in business and financial matters, including investing in companies
engaged in the business in which the Company is engaged, so as to be capable of
evaluating the merits and risks of the prospective investment in the Shares and
Warrants, and has so evaluated the merits and risks of such investment. Such
Purchaser is able to bear the economic risk of an investment in the Shares and
Warrants and, at the present time, is able to afford a complete loss of such
investment.

 

The Company acknowledges and agrees that each Purchaser does not make or has not
made any representations or warranties with respect to the transactions
contemplated hereby other than those specifically set forth in this Section 3.2.

 

ARTICLE IV

 

OTHER AGREEMENTS OF THE PARTIES

 

4.1          Transfer Restrictions.

 

(a)           The Securities may only be disposed of in compliance with state
and federal securities laws.  In connection with any transfer of Securities
other than pursuant to an effective registration statement, to the Company, to
an Affiliate of a Purchaser (who is an accredited investor and executes a
customary representation letter) or in connection with a pledge as contemplated
in Section 4.1(b), the Company may require the transferor thereof to provide to
the Company an opinion of counsel selected by the transferor, the form and
substance of which opinion shall be reasonably satisfactory to the Company, to
the effect that such transfer does not require registration of such transferred
Securities under the Securities Act, provided, however, that in the case of a
transfer pursuant to Rule 144, no opinion shall be required if the transferor
provides the Company with a customary seller’s representation letter, and if
such sale is not pursuant to subsection (k) of Rule 144, a customary broker’s
representation letter and a Form 144.  As a condition of transfer, any such
transferee shall agree in writing to be bound by the terms of this Agreement and
the Investor Rights Agreement, and shall have the rights of a Purchaser under
this Agreement and the Investor Rights Agreement.  Except as required by federal
securities laws and the securities law of any state or other jurisdiction within
the United States, the Securities may be transferred, in whole or in part, by
any of the Purchasers at any time.  The Company shall reissue certificates
evidencing the Securities upon surrender of certificates evidencing the
Securities being transferred in accordance with this Section 4.1(a).

 

(b)           The Purchasers agree to the imprinting, so long as is required by
this Section 4.1(b), of a legend on any of the Securities in the following form:

 

THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE

 

19

--------------------------------------------------------------------------------


 

IN RELIANCE UPON AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF
1933, AS AMENDED (THE “SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR
SOLD EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES
ACT OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT
TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO
THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY
ACCEPTABLE TO THE COMPANY. THESE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A
BONA FIDE MARGIN ACCOUNT WITH A REGISTERED BROKER-DEALER OR OTHER LOAN WITH A
FINANCIAL INSTITUTION THAT IS AN “ACCREDITED INVESTOR” AS DEFINED IN RULE 501(a)
UNDER THE SECURITIES ACT.

 

The Company acknowledges and agrees that a Purchaser may from time to time
pledge pursuant to a bona fide margin agreement with a registered broker-dealer
or grant a security interest in some or all of the Securities to a financial
institution that is an “accredited investor” as defined in Rule 501(a) under the
Securities Act and, if required under the terms of such arrangement, such
Purchaser may transfer pledged or secured Securities to the pledgees or secured
parties.  Such a pledge or transfer would not be subject to approval of the
Company and no legal opinion of legal counsel of the pledgee, secured party or
pledgor shall be required in connection therewith; provided, however, that such
Purchaser shall provide the Company with such documentation as is reasonably
requested by the Company to ensure that the pledge is pursuant to a bona fide
margin agreement with a registered broker-dealer or a security interest in some
or all of the Securities to a financial institution that is an “accredited
investor” as defined in Rule 501(a) under the Securities Act.  At the
appropriate Purchaser’s expense, the Company will execute and deliver such
reasonable documentation as a pledgee or secured party of Securities may
reasonably request in connection with a pledge or transfer of the Securities,
including the preparation and filing of any required prospectus supplement under
Rule 424(b)(3) under the Securities Act or other applicable provision of the
Securities Act to appropriately amend the list of selling stockholders
thereunder.

 

(c)           Certificates evidencing the Shares and Warrant Shares shall not
contain any legend (including the legend set forth in Section 4.1(b)), (i)
following any sale of such Shares or Warrant Shares pursuant to Rule 144, or
(ii) if such Shares or Warrant Shares are eligible for sale under Rule 144(k),
or (iii) if such legend is not required under applicable requirements of the
Securities Act (including judicial interpretations and pronouncements issued by
the Staff of the Commission). The Company shall cause its counsel to issue a
legal opinion to the Company’s transfer agent promptly upon the occurrence of
any of the events in clauses (i), (ii) or (iii) above to effect the removal of
the legend hereunder and shall also cause its counsel to issue a “blanket” legal
opinion to the Company’s transfer agent promptly after the Effective Date, if
required by the Company’s transfer agent, to allow sales pursuant to an
effective Registration Statement. The Company agrees that at such time as such
legend is no longer required under this Section 4.1(c), it will, no later than
three Trading Days following the delivery by a Purchaser to the Company or the
Company’s transfer agent of a certificate representing Shares or Warrant Shares,
as the case may be, issued with a restrictive legend, deliver or cause to be
delivered to such Purchaser a certificate representing such Securities that is
free from all restrictive and other legends. The

 

20

--------------------------------------------------------------------------------


 

Company may not make any notation on its records or give instructions to any
transfer agent of the Company that enlarge the restrictions on transfer set
forth in this Section.

 

(d)           Each Purchaser, severally and not jointly, agrees that the removal
of the restrictive legend from certificates representing Securities as set forth
in this Section 4.1 is predicated upon the Company’s reliance on, and the
Purchaser’s agreement that, and each Purchaser hereby agrees that, the Purchaser
will not sell any Securities except pursuant to either the registration
requirements of the Securities Act, including any applicable prospectus delivery
requirements, or an exemption therefrom.

 

4.2          Furnishing of Information.

 

As long as any Purchaser owns Securities, the Company covenants to timely file
(or obtain extensions in respect thereof and file within the applicable grace
period) all reports required to be filed by the Company after the date hereof
pursuant to the Exchange Act. Upon the request of any such holder of Securities,
the Company shall deliver to such holder a written certification of a duly
authorized officer as to whether it has complied with the preceding sentence. As
long as any Purchaser owns Securities, if the Company is not required to file
reports pursuant to the Exchange Act, it will prepare and furnish to the
Purchasers and make publicly available in accordance with Rule 144(c), such
information as is required for the Purchasers to sell the Securities under Rule
144. The Company further covenants that it will take such further action as any
holder of Securities may reasonably request, all to the extent required from
time to time to enable such Person to sell such Securities without registration
under the Securities Act within the limitation of the exemptions provided by
Rule 144.

 

4.3          Integration.

 

The Company shall not sell, offer for sale or solicit offers to buy or otherwise
negotiate in respect of any security (as defined in Section 2 of the Securities
Act) that would be integrated with the offer or sale of the Securities in a
manner that would require the registration under the Securities Act of the sale
of the Securities to the Purchasers or that would be integrated with the offer
or sale of the Securities for purposes of the rules and regulations of any
Trading Market.

 

4.4          Limitation on Future Financing.

 

From the date hereof until the earlier of 120 calendar days after the Closing
Date or 15 calendar days after the Effective Date, the Company shall not effect
an issuance of its Common Stock or Common Stock Equivalents.  Notwithstanding
anything to the contrary herein, this Section 4.4 shall not apply to the
following: (a) the granting of options or other equity compensation awards or
the issuance of Common Stock or Common Stock Equivalents to employees,
independent contractors, officers and directors of the Company pursuant to any
equity compensation plan duly adopted by a majority of the non-employee members
of the Board of Directors of the Company or a majority of the members of a
committee of non-employee directors established for such purpose (and the
exercise of such options or Common Stock Equivalents), or (b) the exercise of
any security issued by the Company in connection with the offer and sale of the
Company’s securities pursuant to this Agreement, or (c) the exercise of or
conversion of any convertible securities, options or warrants issued and
outstanding on the date hereof, or (d) the issuance of Common Stock or Common
Stock Equivalents in connection with

 

21

--------------------------------------------------------------------------------


 

acquisitions or strategic investments, partnerships, business relationship or
joint venture, the primary purpose of which is not to raise capital, or (e) the
issuance of securities pursuant to a stock split or stock dividend or similar
capital modification, or (f) the issuance of securities upon the authorization
of the Company’s Board of Directors in connection with business conducted by the
Company with vendors, lessors or financial institutions in connection with
financing transactions.

 

4.5          Publicity.

 

The Company shall, within five Business Days following the Closing Date, file a
Current Report on Form 8-K, disclosing the transactions contemplated hereby and
make such other filings and notices in the manner and time required by the
Commission.  The Company and SCO Securities LLC shall consult with each other in
issuing any press releases with respect to the transactions contemplated hereby,
and neither the Company nor any Purchaser nor SCO Securities LLC shall issue any
such press release or otherwise make any such public statement without the prior
consent of the Company, with respect to any press release of any Purchaser or
SCO Securities LLC, or without the prior consent of SCO Securities LLC, with
respect to any press release of the Company, which consent shall not
unreasonably be withheld or delayed, except if such disclosure is required by
law, in which case the disclosing party shall promptly provide the other party
with prior notice of such public statement or communication.

 

4.6          Shareholders Rights Plan.

 

No claim will be made or enforced by the Company or any other Person that any
Purchaser is an “acquiring person” under any shareholders rights plan or similar
plan or arrangement in effect or hereafter adopted by the Company, or that any
Purchaser could be deemed to trigger the provisions of any such plan or
arrangement, by virtue of receiving Securities under the Transaction Documents
or under any other agreement between the Company and the Purchasers.

 

4.7          Non-Public Information.

 

The Company covenants and agrees that neither it nor any other Person acting on
its behalf will provide any Purchaser or its agents or counsel with any
information that the Company believes constitutes material non-public
information, unless prior thereto such Purchaser shall have executed a written
agreement regarding the confidentiality and use of such information. The Company
understands and confirms that each Purchaser shall be relying on the foregoing
representations in effecting transactions in securities of the Company.

 

4.8          Use of Proceeds.

 

The Company covenants and agrees that the proceeds from the sale of the Common
Stock and Warrants shall be used by the Company for working capital and general
corporate purposes; under no circumstances shall any portion of the proceeds be
applied to:

 

(i)                                   accelerated repayment of debt existing on
the date hereof;

 

(ii)                                the payment of dividends or other
distributions on any capital stock of the Company;

 

22

--------------------------------------------------------------------------------


 

(iii)                             increased executive compensation (other than
in the ordinary course of business) or loans to officers, employees,
stockholders or directors, unless approved by a majority of the disinterested
members of the Board of Directors;

 

(iv)                            the purchase of debt or equity securities of any
Person, including the Company and its Subsidiaries, except in connection  with
investment of excess cash in high quality (A1/P1 or better) money market
instruments having maturities of one year or less; or

 

(v)                               any expenditure not directly related to the
business of the Company.

 

4.9          Reservation of Common Stock.

 

As of the date hereof, the Company has reserved and the Company shall continue
to reserve and keep available at all times, free of preemptive rights, a
sufficient number of shares of Common Stock for the purpose of enabling the
Company to issue Shares pursuant to this Agreement and Warrant Shares pursuant
to the Warrants.

 

4.10        Listing of Common Stock.

 

The Company hereby agrees to use commercially reasonable efforts to maintain the
listing of the Common Stock on the OTC Bulletin Board or any applicable Trading
Market, and, if required, as soon as reasonably practicable following the
Closing to list the applicable Shares and Warrant Shares on the OTC Bulletin
Board or any applicable Trading Market. The Company further agrees, if the
Company applies to have the Common Stock traded on any other Trading Market, it
will include in such application the Shares and the Warrant Shares, and will
take such other action as is necessary to cause the Shares and Warrant Shares to
be listed on such other Trading Market as promptly as possible.

 

4.11        Intentionally Omitted.

 

4.12        Business Operations. Until the earlier of:  (i) the third year
anniversary of the Closing Date and (ii) the date that the Purchasers own less
than 50% of the Shares originally issued pursuant to this Agreement, the Company
shall comply with the following covenants:

 

(a)           Insurance. The Company and its Subsidiaries shall maintain
insurance policies such that the representations contained in the first sentence
of Section 3.1(p) hereof continue to be true and correct and shall, from time to
time upon the written request of the Purchasers, promptly furnish or cause to be
furnished to the Purchasers evidence, in form and substance reasonably
satisfactory to the Purchasers, of the maintenance of all insurance maintained
by it.

 

(b)           Corporate Existence; Licenses.  So long as a Purchaser owns
Securities, the Company shall preserve and maintain and cause its Subsidiaries
to preserve and maintain their corporate existence and good standing in the
jurisdiction of their incorporation and the rights, privileges and franchises of
the Company and its Subsidiaries (except, in each case, in the event of a merger
or consolidation in which the Company or its Subsidiaries, as applicable, is not
the surviving entity) in each case where the failure to so preserve or maintain
could have a Material Adverse Effect on the financial condition, business or
operations of the Company and its

 

23

--------------------------------------------------------------------------------


 

Subsidiaries taken as a whole.  The Company shall, and shall cause its
Subsidiaries to, maintain at all times all material licenses or permits
necessary to the conduct of its business and as required by any governmental
agency or instrumentality thereof, including without limitation all FDA
clearances and approvals.

 

(c)           Taxes and Claims.  The Company and its Subsidiaries shall duly pay
and discharge (a) all taxes, assessments and governmental charges upon or
against the Company or its properties or assets prior to the date on which
penalties attach thereto, unless and to the extent that such taxes are being
diligently contested in good faith and by appropriate proceedings, and
appropriate reserves therefor have been established, and (b) all lawful claims,
whether for labor, materials, supplies, services or anything else which might or
could, if unpaid, become a lien or charge upon the properties or assets of the
Company or its Subsidiaries, unless and to the extent only that the same are
being contested in good faith and by appropriate proceedings and appropriate
reserves therefor have been established.

 

(d)           Affiliate Transactions.  Except for transactions approved by a
majority of the disinterested members of the board of directors of the Company,
neither the Company nor any of its Subsidiaries shall enter into any transaction
with any (i) director, officer, employee or holder of more than 5% of the
outstanding capital stock of any class or series of capital stock of the Company
or any of its Subsidiaries, (ii) member of the immediate family of any such
person, or (iii) corporation, partnership, trust or other entity in which any
such person, or member of the immediate family of any such person, is a
director, officer, trustee, partner or holder of more than 5% of the outstanding
capital stock thereof.

 

4.13        Securities Law Compliance.

 

(a)           Securities Act.  The Company shall timely prepare and file with
the Securities and Exchange Commission the form of notice of the sale of
securities pursuant to the requirements of Regulation D regarding the sale of
the Common Stock and Warrants under this Agreement.

 

(b)           State Securities Law Compliance — Sale.  The Company shall timely
prepare and file such applications, consents to service of process (but not
including a general consent to service of process) and similar documents and
take such other steps and perform such further acts as shall be required by the
state securities law requirements of each jurisdiction where a Purchaser
resides, as indicated on Schedule 1, with respect to the sale of the Common
Stock and Warrants under this Agreement.

 

(c)           State Securities Law Compliance —Resale.  Beginning no later than
30 days following the date of this Agreement and continuing until either (i) the
purchasers have sold all of their Common Stock under a registration statement
pursuant to the Investor Rights Agreement or (ii) the Common Stock becomes a
“covered security” under Section 18(b)(1)(A) of the Securities Act, the Company
shall maintain within either Moody’s Industrial Manual or Standard and Poor’s
Standard Corporation Descriptions (or any successors to these manuals which are
similarly qualified as “recognized securities manuals” under state Blue Sky
laws) an updated listing containing (i) the names of the officers and directors
of the Company, (ii) a balance sheet of the Company as of a date that is at no
time older than eighteen months and (iii) a profit and

 

24

--------------------------------------------------------------------------------


 

loss statement of the Company for either the preceding fiscal year or the most
recent year of operations.

 

ARTICLE V

 

INDEMNIFICATION, TERMINATION AND DAMAGES

 

5.1          Survival of Representations.

 

Except as otherwise provided herein, the representations and warranties of the
Company and the Purchasers contained in or made pursuant to this Agreement shall
survive the execution and delivery of this Agreement and the Closing Date and
shall continue in full force and effect for a period of two (2) years from the
Closing Date; provided, however, that the Company’s warranties and
representations under Sections 3.1(a) (Subsidiaries), 3.1(g) (Capitalization),
3,1(x) (Taxes) and 3.1(y) (Environmental Matters) shall survive the Closing Date
and continue in full force and effect until the expiration of all applicable
statutes of limitation.  The Company’s and the Purchasers’ warranties and
representations shall in no way be affected or diminished in any way by any
investigation of (or failure to investigate) the subject matter thereof made by
or on behalf of the Company or the Purchasers.

 

5.2          Indemnification.

 

(a)           The Company agrees to indemnify and hold harmless the Purchasers,
their Affiliates, each of their officers, directors, employees and agents and
their respective successors and assigns, from and against any losses, damages,
or expenses which are caused by or arise out of (i) any breach or default in the
performance by the Company of any covenant or agreement made by the Company in
this Agreement or in any of the Transaction Documents; (ii) any breach of
warranty or representation made by the Company in this Agreement or in any of
the Transaction Documents; and/or (iii) any and all third party actions, suits,
proceedings, claims, demands, judgments, costs and expenses (including
reasonable legal fees and expenses) incident to any of the foregoing.

 

(b)           The Purchasers, severally and not jointly, agree to indemnify and
hold harmless the Company, its Affiliates, each of their officers, directors,
employees and agents and their respective successors and assigns, from and
against any losses, damages, or expenses which are caused by or arise out of (A)
any breach or default in the performance by the Purchasers of any covenant or
agreement made by the Purchasers in this Agreement or in any of the Transaction
Documents; (B) any breach of warranty or representation made by the Purchasers
in this Agreement or in any of the Transaction Documents; and (C) any and all
third party actions, suits, proceedings, claims, demands, judgments, costs and
expenses (including reasonable legal fees and expenses) incident to any of the
foregoing; provided, however, that a Purchaser’s liability under this Section
5.2(b) shall not exceed the Purchase Price paid by such Purchaser hereunder.

 

5.3          Indemnity Procedure.

 

A party or parties hereto agreeing to be responsible for or to indemnify against
any matter pursuant to this Agreement is referred to herein as the “Indemnifying
Party” and the other party or parties claiming indemnity is referred to as the
“Indemnified Party”.  An Indemnified

 

25

--------------------------------------------------------------------------------


 

Party under this Agreement shall, with respect to claims asserted against such
party by any third party, give written notice to the Indemnifying Party of any
liability which might give rise to a claim for indemnity under this Agreement
within sixty (60) Business Days of the receipt of any written claim from any
such third party, but not later than twenty (20) days prior to the date any
answer or responsive pleading is due, and with respect to other matters for
which the Indemnified Party may seek indemnification, give prompt written notice
to the Indemnifying Party of any liability which might give rise to a claim for
indemnity; provided, however, that any failure to give such notice will not
waive any rights of the Indemnified Party except to the extent the rights of the
Indemnifying Party are materially prejudiced.

 

The Indemnifying Party shall have the right, at its election, to take over the
defense or settlement of such claim by giving written notice to the Indemnified
Party at least fifteen (15) days prior to the time when an answer or other
responsive pleading or notice with respect thereto is required. If the
Indemnifying Party makes such election, it may conduct the defense of such claim
through counsel of its choosing (subject to the Indemnified Party’s approval of
such counsel, which approval shall not be unreasonably withheld), shall be
solely responsible for the expenses of such defense and shall be bound by the
results of its defense or settlement of the claim. The Indemnifying Party shall
not settle any such claim without prior notice to and consultation with the
Indemnified Party, and no such settlement involving any equitable relief or
which might have an adverse effect on the Indemnified Party may be agreed to
without the written consent of the Indemnified Party (which consent shall not be
unreasonably withheld). So long as the Indemnifying Party is diligently
contesting any such claim in good faith, the Indemnified Party may pay or settle
such claim only at its own expense and the Indemnifying Party will not be
responsible for the fees of separate legal counsel to the Indemnified Party,
unless the named parties to any proceeding include both parties or
representation of both parties by the same counsel would be inappropriate in the
reasonable opinion of the Indemnified Party, due to conflicts of interest or
otherwise. If the Indemnifying Party does not make such election, or having made
such election does not, in the reasonable opinion of the Indemnified Party
proceed diligently to defend such claim, then the Indemnified Party may (after
written notice to the Indemnifying Party), at the expense of the Indemnifying
Party, elect to take over the defense of and proceed to handle such claim in its
discretion and the Indemnifying Party shall be bound by any defense or
settlement that the Indemnified Party may make in good faith with respect to
such claim. In connection therewith, the Indemnifying Party will fully cooperate
with the Indemnified Party should the Indemnified Party elect to take over the
defense of any such claim. The parties agree to cooperate in defending such
third party claims and the Indemnified Party shall provide such cooperation and
such access to its books, records and properties as the Indemnifying Party shall
reasonably request with respect to any matter for which indemnification is
sought hereunder; and the parties hereto agree to cooperate with each other in
order to ensure the proper and adequate defense thereof.

 

With regard to claims of third parties for which indemnification is payable
hereunder, such indemnification shall be paid by the Indemnifying Party upon the
earlier to occur of: (i) the entry of a judgment against the Indemnified Party
and the expiration of any applicable appeal period, or if earlier, five (5) days
prior to the date that the judgment creditor has the right to execute the
judgment; (ii) the entry of an unappealable judgment or final appellate decision
against the Indemnified Party; or (iii) a settlement of the claim.
Notwithstanding the foregoing, the reasonable expenses of counsel to the
Indemnified Party shall be reimbursed on a current basis by the Indemnifying
Party. With regard to other claims for which indemnification is

 

26

--------------------------------------------------------------------------------


 

payable hereunder, such indemnification shall be paid promptly by the
Indemnifying Party upon demand by the Indemnified Party.

 

ARTICLE VI

 

MISCELLANEOUS

 

6.1          Fees and Expenses.

 

The Company shall be responsible for the payment of the Purchasers’ reasonable
and documented legal fees and other third-party expenses relating to the
preparation, negotiation and execution of this Agreement and the Transaction
Documents and the consummation of the transactions contemplated herein, and
therein, in an amount not to exceed $50,000.

 

6.2          Entire Agreement.

 

The Transaction Documents, together with the exhibits and schedules thereto,
contain the entire understanding of the parties with respect to the subject
matter hereof and supersede all prior agreements and understandings, oral or
written, with respect to such matters, which the parties acknowledge have been
merged into such documents, exhibits and schedules.

 

6.3          Notices.

 

Any and all notices or other communications or deliveries required or permitted
to be provided hereunder shall be in writing and shall be deemed given and
effective on the earliest of (a) the date of transmission, if such notice or
communication is delivered via facsimile at the facsimile number specified on
the signature pages attached hereto prior to 5:00 p.m. (New York City time) on a
Trading Day, (b) the next Trading Day after the date of transmission, if such
notice or communication is delivered via facsimile at the facsimile number on
the signature pages attached hereto on a day that is not a Trading Day or later
than 5:00 p.m. (New York City time) on any Trading Day, (c) the Trading Day
following the date of mailing, if sent by U.S. nationally recognized overnight
courier service, or (d) upon actual receipt by the party to whom such notice is
required to be given. The address for such notices and communications shall be
as follows:

 

If to the Purchasers, at each Purchaser’s address set forth under its name on
Schedule 1 attached hereto, or with respect to the Company, addressed to:

 

BioSante Pharmaceuticals, Inc.
111 Barclay Boulevard
Lincolnshire, Illinois 60069
Attention:  Stephen M. Simes, President and Chief Executive Officer
Facsimile No. (847) 478-9260

 

or to such other address or addresses or facsimile number or numbers as any such
party may most recently have designated in writing to the other parties hereto
by such notice. Copies of notices to the Company shall be sent to:

 

27

--------------------------------------------------------------------------------


 

Oppenheimer Wolff & Donnelly LLP
Plaza VII Building, Suite 3300
45 South Seventh Street
Minneapolis, Minnesota 55402
Attention:  Amy E. Culbert, Esq.
Facsimile No.: (612) 607-7100

 

Copies of notices to any Purchaser shall be sent to the addresses, if any,
listed on Schedule 1 attached hereto.

 

6.4          Amendments; Waivers.

 

No provision of this Agreement may be waived or amended except in a written
instrument signed, in the case of an amendment, by the Company and each
Purchaser or, in the case of a waiver, by the party against whom enforcement of
any such waiver is sought. No waiver of any default with respect to any
provision, condition or requirement of this Agreement shall be deemed to be a
continuing waiver in the future or a waiver of any subsequent default or a
waiver of any other provision, condition or requirement hereof, nor shall any
delay or omission of either party to exercise any right hereunder in any manner
impair the exercise of any such right.

 

6.5          Construction.

 

The headings herein are for convenience only, do not constitute a part of this
Agreement and shall not be deemed to limit or affect any of the provisions
hereof. The language used in this Agreement will be deemed to be the language
chosen by the parties to express their mutual intent, and no rules of strict
construction will be applied against any party.

 

6.6          Successors and Assigns.

 

This Agreement shall be binding upon and inure to the benefit of the parties and
their successors and permitted assigns. The Company may not assign this
Agreement or any rights or obligations hereunder without the prior written
consent of each Purchaser. Any Purchaser may assign any or all of its rights
under this Agreement to any Person, provided such transferee agrees in writing
to be bound, with respect to the transferred Securities, by the provisions
hereof that apply to the Purchasers.

 

6.7          No Third-Party Beneficiaries.

 

This Agreement is intended for the benefit of the parties hereto and their
respective successors and permitted assigns and is not for the benefit of, nor
may any provision hereof be enforced by, any other Person, except as otherwise
set forth in Article V.

 

6.8          Governing Law.

 

All questions concerning the construction, validity, enforcement and
interpretation of the Transaction Documents shall be governed by and construed
and enforced in accordance with the internal laws of the State of New York,
without regard to the principles of conflicts of law thereof.

 

28

--------------------------------------------------------------------------------


 

6.9          Jurisdiction; Venue; Service of Process.

 

This Agreement shall be subject to the exclusive jurisdiction of the Federal
District Court, Southern District of New York and if such court does not have
proper jurisdiction, the State Courts of New York County, New York. The parties
to this Agreement agree that any breach of any term or condition of this
Agreement shall be deemed to be a breach occurring in the State of New York by
virtue of a failure to perform an act required to be performed in the State of
New York and irrevocably and expressly agree to submit to the jurisdiction of
the Federal District Court, Southern District of New York and if such court does
not have proper jurisdiction, the State Courts of New York County, New York for
the purpose of resolving any disputes among the parties relating to this
Agreement or the transactions contemplated hereby. The parties irrevocably
waive, to the fullest extent permitted by law, any objection which they may now
or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement, or any judgment entered by any
court in respect hereof brought in New York County, New York, and further
irrevocably waive any claim that any suit, action or proceeding brought in
Federal District Court, Southern District of New York and if such court does not
have proper jurisdiction, the State Courts of New York County, New York has been
brought in an inconvenient forum. Each of the parties hereto consents to process
being served in any such suit, action or proceeding, by mailing a copy thereof
to such party at the address in effect for notices to it under this Agreement
and agrees that such service shall constitute good and sufficient service of
process and notice thereof.  Nothing in this Section 6.9 shall affect or limit
any right to serve process in any other manner permitted by law.

 

6.10        Execution.

 

This Agreement may be executed in two or more counterparts, all of which when
taken together shall be considered one and the same agreement and shall become
effective when counterparts have been signed by each party and delivered to the
other party, it being understood that both parties need not sign the same
counterpart. In the event that any signature is delivered by facsimile
transmission, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) with the same
force and effect as if such facsimile signature page were an original thereof.

 

6.11        Severability.

 

If any provision of this Agreement is held to be invalid or unenforceable in any
respect, the validity and enforceability of the remaining terms and provisions
of this Agreement shall not in any way be affected or impaired thereby and the
parties will attempt to agree upon a valid and enforceable provision that is a
reasonable substitute therefor, and upon so agreeing, shall incorporate such
substitute provision in this Agreement.

 

6.12        Replacement of Securities.

 

If any certificate or instrument evidencing any Securities is mutilated, lost,
stolen or destroyed, the Company shall issue or cause to be issued in exchange
and substitution for and upon cancellation thereof, or in lieu of and
substitution therefor, a new certificate or instrument, but only upon receipt of
evidence reasonably satisfactory to the Company of such loss, theft or
destruction and customary and reasonable indemnity, if requested by the
Company.  The

 

29

--------------------------------------------------------------------------------


 

applicants for a new certificate or instrument under such circumstances shall
also pay any reasonable third-party costs associated with the issuance of such
replacement Securities.

 

6.13        Remedies.

 

In addition to being entitled to exercise all rights provided herein or granted
by law, including recovery of damages, each of the Purchasers and the Company
will be entitled to specific performance under the Transaction Documents. The
parties agree that monetary damages may not be adequate compensation for any
loss incurred by reason of any breach of obligations described in the foregoing
sentence and hereby agrees to waive in any action for specific performance of
any such obligation the defense that a remedy at law would be adequate.

 

6.14        Payment Set Aside.

 

To the extent that the Company makes a payment or payments to any Purchaser
pursuant to any Transaction Document or a Purchaser enforces or exercises its
rights thereunder, and such payment or payments or the proceeds of such
enforcement or exercise or any part thereof are subsequently invalidated,
declared to be fraudulent or preferential, set aside, recovered from, disgorged
by or are required to be refunded, repaid or otherwise restored to the Company,
a trustee, receiver or any other person under any law (including, without
limitation, any bankruptcy law, state or federal law, common law or equitable
cause of action), then to the extent of any such restoration the obligation or
part thereof originally intended to be satisfied shall, to the extent
permissible under applicable law, be revived and continued in full force and
effect as if such payment had not been made or such enforcement or setoff had
not occurred.

 

6.15        Independent Nature of Purchasers’ Obligations and Rights.

 

The obligations of each Purchaser under any Transaction Document are several and
not joint with the obligations of any other Purchaser, and no Purchaser shall be
responsible in any way for the performance of the obligations of any other
Purchaser under any Transaction Document. Nothing contained herein or in any
Transaction Document, and no action taken by any Purchaser pursuant thereto,
shall be deemed to constitute the Purchasers as a partnership, an association, a
joint venture or any other kind of entity, or create a presumption that the
Purchasers are in any way acting in concert or as a group with respect to such
obligations or the transactions contemplated by the Transaction Document. Each
Purchaser shall be entitled to independently protect and enforce its rights,
including without limitation, the rights arising out of this Agreement or out of
the other Transaction Documents, and it shall not be necessary for any other
Purchaser to be joined as an additional party in any proceeding for such
purpose. Each Purchaser has been represented by its own separate legal counsel
in their review and negotiation of the Transaction Documents. For reasons of
administrative convenience only, Purchasers and their respective counsel have
chosen to communicate with the Company through Wiggin & Dana LLP, but such
counsel does not represent any of the Purchasers in this transaction other than
SCO Securities LLC. The Company has elected to provide all Purchasers with the
same terms and Transaction Documents for the convenience of the Company and not
because it was required or requested to do so by the Purchasers.

 

30

--------------------------------------------------------------------------------


 

6.16        Waiver of Trial by Jury.

 

THE PARTIES HERETO IRREVOCABLY WAIVE TRIAL BY JURY IN ANY SUIT, ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

 

6.17        Further Assurances.

 

Each party agrees to cooperate fully with the other parties and to execute such
further instruments, documents and agreements and to give such further written
assurances as may be reasonably requested by any other party to better evidence
and reflect the transactions described herein and contemplated hereby and to
carry into effect the intents and purposes of this Agreement, and further agrees
to take promptly, or cause to be taken, all actions, and to do promptly, or
cause to be done, all things necessary, proper or advisable under applicable law
to consummate and make effective the transactions contemplated hereby, to obtain
all necessary waivers, consents and approvals, to effect all necessary
registrations and filings, and to remove any injunctions or other impediments or
delays, legal or otherwise, in order to consummate and make effective the
transactions contemplated by this Agreement for the purpose of securing to the
parties hereto the benefits contemplated by this Agreement.

 

[Signature Page Follows]

 

31

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

 

COMPANY:

 

 

 

 

 

BIOSANTE PHARMACEUTICALS, INC.

 

 

 

 

 

 

 

 

By:

/s/ Stephen M. Simes

 

 

Name:  Stephen M. Simes

 

 

Title: President and Chief Executive Officer

 

 

32

--------------------------------------------------------------------------------


 

 

PURCHASERS:

 

 

 

 

 

Print Exact Name:

  SCO Capital Partners LLC

 

 

 

 

 

By:

 

/s/ Steven H. Rouhandeh

 

 

Name:

Steven H. Rouhandeh

 

 

Title:

Chairman

 

 

 

 

 

Amount of Investment:$

537,500.00

 

 

 

 

Print Exact Name:

  SDS Merchant Fund, LP

 

 

 

 

 

By:

 

/s/ Scott E. Derby

 

 

Name:

Scott E. Derby

 

 

Title:

General Counsel

 

 

 

 

 

Amount of Investment:$

999,999.40

 

 

 

 

Print Exact Name:

  North Sound Legacy Fund LLC

 

 

 

 

 

By:

 

/s/ Andrew Wilder

 

 

Name:

Andrew Wilder

 

 

Title:

Chief Financial Officer

 

 

 

 

 

Amount of Investment:$

44,999.50

 

 

 

 

Print Exact Name:

  North Sound Legacy Institutional Fund LLC

 

 

 

 

 

By:

 

/s/ Andrew Wilder

 

 

Name:

Andrew Wilder

 

 

Title:

Chief Financial Officer

 

 

 

 

 

Amount of Investment:$

455,000.20

 

 

[Omnibus BioSante Pharmaceuticals, Inc. Common Stock and Warrant Purchase
Agreement Signature Page]

 

33

--------------------------------------------------------------------------------


 

 

Print Exact Name:

  North Sound Legacy International Ltd.

 

 

 

 

 

By:

 

/s/ Andrew Wilder

 

 

Name:

Andrew Wilder

 

 

Title:

Chief Financial Officer

 

 

 

 

 

Amount of Investment:$

499,999.70

 

 

 

 

Print Exact Name:

  Perceptive Life Sciences Master Fund, Ltd. 

 

 

 

 

 

By:

 

/s/ Andrew C. Sankin

 

 

Name:

Andrew C. Sankin

 

 

Title:

Director

 

 

 

 

 

Amount of Investment:$

2,365,000.00

 

 

 

 

Print Exact Name:

  Joseph Edelman

 

 

 

 

 

By:

 

/s/ Joseph Edelman

 

 

Name:

Joseph Edelman

 

 

Title:

 

 

 

 

 

 

Amount of Investment:$

483,750.00

 

 

 

 

Print Exact Name:

  Multi-National Consulting Services, IV, LLC

 

 

 

 

 

By:

 

/s/ Andrew Sankin

 

 

Name:

Andrew C. Sankin

 

 

Title:

Executive Director

 

 

 

 

 

Amount of Investment:$

49,450.00

 

 

[Omnibus BioSante Pharmaceuticals, Inc. Common Stock and Warrant Purchase
Agreement Signature Page]

 

34

--------------------------------------------------------------------------------


 

 

Print Exact Name:

  Daniel B. Heller

 

 

 

 

 

By:

 

/s/ Daniel B. Heller

 

 

Name:

Daniel B. Heller

 

 

Title:

 

 

 

 

 

 

Amount of Investment:$

24,725.00

 

 

 

 

Print Exact Name:

  Paul Scharfer

 

 

 

 

 

By:

 

/s/ Paul Scharfer

 

 

Name:

Paul Scharfer

 

 

Title:

 

 

 

 

 

 

Amount of Investment:$

357,975.00

 

 

 

 

Print Exact Name:

  Quogue Capital LLC

 

 

 

 

 

By:

 

/s/ Wayne Philip Rothbaum

 

 

Name:

Wayne Philip Rothbaum

 

 

Title:

Principal

 

 

 

 

 

Amount of Investment:$

623,500.00

 

 

 

 

Print Exact Name:

  Orion Biomedical Offshore Fund, LP

 

 

 

 

 

By:

 

/s/ Lindsay A. Rosenwald, MD

 

 

Name:

Lindsay A. Rosenwald, MD

 

 

Title:

Managing Member

 

 

 

 

 

Amount of Investment:$

178,456.45

 

 

[Omnibus BioSante Pharmaceuticals, Inc. Common Stock and Warrant Purchase
Agreement Signature Page]

 

35

--------------------------------------------------------------------------------


 

 

Print Exact Name:

  Orion Biomedical Fund, LP

 

 

 

 

 

By:

 

/s/ Lindsay A. Rosenwald, MD

 

 

Name:

Lindsay A. Rosenwald, MD

 

 

Title:

Managing Member

 

 

 

 

 

Amount of Investment:$

821,293.55

 

 

 

 

Print Exact Name:

  Richard Stone

 

 

 

 

 

By:

 

/s/ Richard Stone

 

 

Name:

Richard Stone

 

 

Title:

 

 

 

 

 

 

Amount of Investment:$

43,000.00

 

 

 

 

Print Exact Name:

 Steven M. Oliveira 1998 Charitable

 

 

   Remainder Unitrust

 

 

 

 

 

By:

 

/s/ Steven M. Oliveira

 

 

Name:

Steven M. Oliveira

 

 

Title:

Trustee

 

 

 

 

 

Amount of Investment:$

499,875.00

 

 

 

 

Print Exact Name:

  Morningstar Trust

 

 

 

 

 

By:

 

/s/ Fay Morgenstern

 

 

Name:

Fay Morgenstern

 

 

Title:

Trustee

 

 

 

 

 

Amount of Investment:$

301,000.00

 

 

[Omnibus BioSante Pharmaceuticals, Inc. Common Stock and Warrant Purchase
Agreement Signature Page]

 

36

--------------------------------------------------------------------------------


 

 

Print Exact Name:

  Victor A. Morgenstern

 

 

 

 

 

By:

 

/s/ Victor A. Morgenstern

 

 

Name:

Victor A. Morgenstern

 

 

Title:

 

 

 

 

 

 

Amount of Investment:$

328,950.00

 

 

 

 

Print Exact Name:

  Panacea Fund, LLC,

 

 

By: William Harris Investors, Inc. as Manager

 

 

 

 

 

By:

 

/s/ Jack Polsky

 

 

Name:

Jack Polsky

 

 

Title:

CEO

 

 

 

 

 

Amount of Investment:$

322,500.00

 

 

 

 

Print Exact Name:

  Irving B. Harris Revocable Trust

 

 

 

 

 

By:

 

/s/ Irving B. Harris

 

 

Name:

Irving B. Harris

 

 

Title:

Trustee

 

 

 

 

 

Amount of Investment:$

124,700.00

 

 

 

 

Print Exact Name:

  Virginia H. Polsky Trust

 

 

 

 

 

By:

 

/s/ Jack R. Polsky

 

 

Name:

Jack R. Polsky, By Delegation of Authority dated 6/6/96

 

 

Title:

 

 

 

 

 

 

Amount of Investment:$

62,350.00

 

 

[Omnibus BioSante Pharmaceuticals, Inc. Common Stock and Warrant Purchase
Agreement Signature Page]

 

37

--------------------------------------------------------------------------------


 

 

Print Exact Name:

  Roxanne H. Frank Trust

 

 

 

 

 

By:

 

/s/ Jack R. Polsky

 

 

Name:

Jack R. Polsky, By Delegation of Authority dated 12/3/99

 

 

Title:

 

 

 

 

 

 

 

By:

 

/s/ Jerome Kahn, Jr.

 

 

Name:

Jerome Kahn, Jr., By Delegation of Authority dated 12/3/99

 

 

Title:

 

 

 

 

 

 

Amount of Investment:$

82,775.00

 

 

 

 

Print Exact Name:

  Couderay Partners

 

 

 

 

 

By:

 

/s/ Michael S. Resnick

 

 

Name:

Michael S. Resnick

 

 

Title:

Managing Agent

 

 

 

 

 

 

By:

 

/s/ Jerome Kahn, Jr.

 

 

Name:

Jerome Kahn, Jr.

 

 

Title:

Co-Managing Agent

 

 

 

 

 

Amount of Investment:$

82,775.00

 

 

 

 

Print Exact Name:

  JO & Co

 

 

 

 

 

By:

 

/s/ Ross J. Mangano

 

 

Name:

Ross J. Mangano

 

 

Title:

Partner

 

 

 

 

 

Amount of Investment:$

630,000.00

 

 

 

 

Print Exact Name:

  Crestview Capital Fund II, LP

 

 

 

 

 

By:

 

/s/ Richard Levy

 

 

Name:

Richard Levy

 

 

Title:

Managing Member

 

 

 

 

 

Amount of Investment:$

200,000.00

 

 

[Omnibus BioSante Pharmaceuticals, Inc. Common Stock and Warrant Purchase
Agreement Signature Page]

 

38

--------------------------------------------------------------------------------


 

 

Print Exact Name:

  James S. Levy Living Trust

 

 

 

 

 

By:

 

/s/ James S. Levy

 

 

Name:

James S. Levy

 

 

Title:

 

 

 

 

 

 

Amount of Investment:$

34,400.00

 

 

 

 

Print Exact Name:

  Mitchell I. Dolins as Trustee of the

 

 

 Mitchell I. Dolins Revocable Trust U/A/D 12/24/91

 

 

 

 

 

By:

 

/s/ Mitchell Dolins

 

 

Name:

Mitchell Dolins

 

 

Title:

 

 

 

 

 

 

Amount of Investment:$

20,000.00

 

 

 

 

Print Exact Name:

  Bradley S. Glaser and Amy E. Glaser,

 

 

 as Tenant by the Entirety

 

 

 

 

 

By:

 

/s/ Bradley S. Glaser and Amy E. Glaser

 

 

Name:

Bradley S. Glaser and Amy E. Glaser

 

 

Title:

 

 

 

 

 

 

Amount of Investment:$

20,000.00

 

 

 

 

Print Exact Name:

  Dr. Hermann S. Graf Zu Munster

 

 

 

 

 

By:

 

/s/ Dr. Hermann S. Graf Zu Munster

 

 

Name:

Dr. Hermann S. Graf Zu Munster

 

 

Title:

 

 

 

 

 

 

Amount of Investment:$

17,200.00

 

 

[Omnibus BioSante Pharmaceuticals, Inc. Common Stock and Warrant Purchase
Agreement Signature Page]

 

39

--------------------------------------------------------------------------------


 

 

Print Exact Name:

  Richard Sheiner 

 

 

 

 

 

By:

 

/s/ Richard Sheiner

 

 

Name:

Richard Sheiner

 

 

Title:

 

 

 

 

 

 

Amount of Investment:$

17,200.00

 

 

 

 

Print Exact Name:

  Roscoe F. Nicholson II for Roscoe F.

 

 

 Nicholson II Profit Sharing Plan (Mesirow Financial Inc.)

 

 

 

 

 

By:

 

/s/ Roscoe F. Nicholson

 

 

Name:

Roscoe F. Nicholson

 

 

Title:

 

 

 

 

 

 

Amount of Investment:$

12,040.00

 

 

 

 

Print Exact Name:

  Shirley M. Nicholson for IRA Shirley

 

 

M. Nicholson at Mesirow Financial

 

 

 

 

 

By:

 

/s/ Shirley M. Nicholson

 

 

Name:

Shirley M. Nicholson

 

 

Title:

 

 

 

 

 

 

Amount of Investment:$

4,300.00

 

 

 

 

Print Exact Name:

  Dr. Terry L. Lazarus

 

 

 

 

 

By:

 

/s/ Dr. Terry L. Lazarus

 

 

Name:

Dr. Terry L. Lazarus

 

 

Title:

Private Investor

 

 

 

 

 

Amount of Investment:$

17,200.00

 

 

[Omnibus BioSante Pharmaceuticals, Inc. Common Stock and Warrant Purchase
Agreement Signature Page]

 

40

--------------------------------------------------------------------------------


 

 

Print Exact Name:

  Charles Burns

 

 

 

 

 

By:

 

/s/ Charles Burns

 

 

Name:

Charles Burns

 

 

Title:

 

 

 

 

 

 

Amount of Investment:$

17,200.00

 

 

 

 

Print Exact Name:

  John E. Urheim

 

 

 

 

 

By:

 

/s/ John E. Urheim

 

 

Name:

John E. Urheim

 

 

Title:

 

 

 

 

 

 

Amount of Investment:$

17,200.00

 

 

 

 

Print Exact Name:

  Stephen M. Simes, Rev. Trust U/A/D 7/6/98

 

 

 

 

 

By:

 

/s/ Stephen M. Simes

 

 

Name:

Stephen M. Simes

 

 

Title:

Trustee

 

 

 

 

 

Amount of Investment:$

2,150.00

 

 

 

 

Print Exact Name:

  Leah M. Lehman

 

 

 

 

 

By:

 

/s/ Leah M. Lehman

 

 

Name:

Leah M. Lehman

 

 

Title:

 

 

 

 

 

 

Amount of Investment:$

2,150.00

 

 

[Omnibus BioSante Pharmaceuticals, Inc. Common Stock and Warrant Purchase
Agreement Signature Page]

 

41

--------------------------------------------------------------------------------


 

 

Print Exact Name:

  Phillip B. Donenberg

 

 

 

 

 

By:

 

/s/ Phillip B. Donenberg

 

 

Name:

Phillip B. Donenberg

 

 

Title:

 

 

 

 

 

 

Amount of Investment:$

2,150.00

 

 

[Omnibus BioSante Pharmaceuticals, Inc. Common Stock and Warrant Purchase
Agreement Signature Page]

 

42

--------------------------------------------------------------------------------


 

Schedule 1

 

to Common Stock and Warrant Purchase Agreement

 

Purchasers and Shares of Common Stock and Warrants

 

Name, Address and Fax Number of
Purchaser

 

Copies of Notices to

 

Shares of
Common Stock
Purchased

 

Common Stock
Underlying
Warrants

 

Purchase Price

SCO Capital Partners LLC
1285 Avenue of the Americas, 35th Floor
New York, NY 10019
Steven H. Rouhandeh
T: 212-554-4158
F: 212-554-4058
Srouhandeh@SCOGroup.com

 

Michael Grundei, Esq.
Wiggin & Dana LLP
400 Atlantic Street
Stamford, CT  06901
Tel: 203-363-7630
Fax: 203-363-7676
Email: mgrundei@wiggin.com

 

250,000

 

125,000

 

$

537,500.00

 

 

 

 

 

 

 

 

 

SDS Merchant Fund, LP
53 Forest Ave., 2nd Floor
Old Greenwich, CT 06870
Attn: Scott Derby
T: 203-967-5880
F: 203-967-5851
scott@sdscapital.com

 

 

 

465,116

 

232,558

 

$

999,999.40

 

43

--------------------------------------------------------------------------------


 

Name, Address and Fax Number of
Purchaser

 

Copies of Notices to

 

Shares of
Common Stock
Purchased

 

Common Stock
Underlying
Warrants

 

Purchase Price

 

 

 

 

 

 

 

 

 

North Sound Legacy Fund LLC
53 Forest Avenue
Suite 202
Old Greenwich, CT 06870
Attn: Andrew Wilder
T: 203-967-5700
F: 203-967-5701
Andrew@northsound.com

 

 

 

20,930

 

10,465

 

$

44,999.50

 

 

 

 

 

 

 

 

 

North Sound Legacy Institutional Fund LLC
53 Forest Avenue
Suite 202
Old Greenwich, CT 06870
Attn: Andrew Wilder
T: 203-967-5700
F: 203-967-5701
Andrew@northsound.com

 

 

 

211,628

 

105,814

 

$

455,000.20

 

 

 

 

 

 

 

 

 

North Sound Legacy International Ltd.
53 Forest Avenue
Suite 202
Old Greenwich, CT 06870
Attn: Andrew Wilder
T: 203-967-5700
F: 203-967-5701
Andrew@northsound.com

 

 

 

232,558

 

116,279

 

$

499,999.70

 

44

--------------------------------------------------------------------------------


 

Name, Address and Fax Number of
Purchaser

 

Copies of Notices to

 

Shares of
Common Stock
Purchased

 

Common Stock
Underlying
Warrants

 

Purchase Price

 

 

 

 

 

 

 

 

 

Perceptive Life Sciences Master Fund, Ltd.
5437 Connecticut Ave., NW
Suite 100
Washington, DC  20015
Attn: Andrew Sankin
P: 202-537-0029
F: 202-537-0030
sankin@hedgesource.org

 

 

 

1,100,000

 

550,000

 

$

2,365,000

 

 

 

 

 

 

 

 

 

Deliver Securities to:

Perceptive Life Sciences Master Fund, Ltd.
c/o First New York Securities
850 Third Ave, 17th Floor
New York, NY 10022
Attn: Kenny Kountouras

 

 

 

 

 

 

 

 

 

45

--------------------------------------------------------------------------------


 

Name, Address and Fax Number of
Purchaser

 

Copies of Notices to

 

Shares of
Common Stock
Purchased

 

Common Stock
Underlying
Warrants

 

Purchase Price

 

 

 

 

 

 

 

 

 

Joseph Edelman
300 Central Park West
Apt. 25-G
New York, NY 10024
T: 202-537-0029
F: 202-537-0030
sankin@hedgesource.org

 

 

 

225,000

 

112,500

 

$

483,750.00

 

 

 

 

 

 

 

 

 

Deliver Securities to:

Northeast Securities
2425 Post Road
Southport, CT 06890
Attn: Nick DiFalco

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Multi-National Consulting Services, IV, LLC
5437 Connecticut Ave., NW
Suite 100
Washington, DC  20015
Attn: Andrew Sankin
P: 202-537-0029
F: 202-537-0030
sankin@hedgesource.org

 

 

 

23,000

 

11,500

 

$

49,450.00

 

 

 

 

 

 

 

 

 

Deliver Securities to:
Multi-National Consulting Services, IV, LLC

 

 

 

 

 

 

 

 

 

46

--------------------------------------------------------------------------------


 

Name, Address and Fax Number of
Purchaser

 

Copies of Notices to

 

Shares of
Common Stock
Purchased

 

Common Stock
Underlying
Warrants

 

Purchase Price

 

 

 

 

 

 

 

 

 

c/o Punk Ziegel
520 Madison Avenue
7th Floor
New York, NY  10022
Attn: John Bligh

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Daniel B. Heller
48 CardinalFlower Lane
West Windsor, NJ 08550
T: 609-448-8760
F: 212-331-6777
d.heller@fnysllc.com

 

 

 

11,500

 

5,750

 

$

24,725.00

 

 

 

 

 

 

 

 

 

Paul Scharfer
265 East 66th Street, Apt. 6C
New York, NY 10021
T: 917-763-2015
F:
PSCHARFER@aol.com

 

 

 

166,500

 

83,250

 

$

357,975.00

 

 

 

 

 

 

 

 

 

Quogue Capital LLC
1285 Avenue of the Americas, 35th Floor
New York, NY 10019
Attn: Wayne Philip Rothbaum
T: 212-554-4475
F: 212-554-4450

 

 

 

290,000

 

145,000

 

$

623,500.00

 

47

--------------------------------------------------------------------------------


 

Name, Address and Fax Number of
Purchaser

 

Copies of Notices to

 

Shares of
Common Stock
Purchased

 

Common Stock
Underlying
Warrants

 

Purchase Price

 

 

 

 

 

 

 

 

 

wrothbaum@quoguecapital.com

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Orion Biomedical Offshore Fund, LP
787 Seventh Avenue, 48th Floor
New York, NY 10019
Attn: Lindsay A. Rosenwald, MD
T: 212-554-4284
F: 212-554-4314
jkazam@paramountcapital.com

 

 

 

83,003

 

41,502

 

$

178,456.45

 

 

 

 

 

 

 

 

 

Orion Biomedical Fund, LP
787 Seventh Avenue, 48th Floor
New York, NY 10019
Attn: Lindsay A. Rosenwald, MD
T: 212-554-4284
F: 212-554-4314
jkazam@paramountcapital.com

 

 

 

381,997

 

190,999

 

$

821,293.55

 

 

 

 

 

 

 

 

 

Richard Stone
44 West 77th Street
New York, NY 10024
T: 917-502-2809
F: 212-750-7277

 

 

 

20,000

 

10,000

 

$

43,000.00

 

 

 

 

 

 

 

 

 

Steven M. Oliveira 1998 Charitable Remainder Unitrust

 

 

 

232,500

 

116,250

 

$

499,875.00

 

48

--------------------------------------------------------------------------------


 

Name, Address and Fax Number of
Purchaser

 

Copies of Notices to

 

Shares of
Common Stock
Purchased

 

Common Stock
Underlying
Warrants

 

Purchase Price

 

 

 

 

 

 

 

 

 

18 Fieldstone Court
New City, NY 10956
T: 845-634-5620
F:
Steve_oliveira@yahoo.com

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Morningstar Trust
By Fay Morgenstern, Trustee
106 Vine Avenue
Highland Park, IL  60035
T: 847-432-8632
F:
vmstar@msn.com

 

 

 

140,000

 

70,000

 

$

301,000.00

 

 

 

 

 

 

 

 

 

Victor A. Morgenstern
106 Vine Avenue
Highland Park, IL  60035
T: 847-432-8632
F:
vmstar@msn.com

 

 

 

153,000

 

76,500

 

$

328,950.00

 

49

--------------------------------------------------------------------------------


 

Name, Address and Fax Number of
Purchaser

 

Copies of Notices to

 

Shares of
Common Stock
Purchased

 

Common Stock
Underlying
Warrants

 

Purchase Price

 

 

 

 

 

 

 

 

 

Panacea Fund, LLC
c/o William Harris Investors, Inc.
2 North LaSalle Street, Suite 400
Chicago, IL  60602
T: 312-621-0590
F: 312-621-0984

 

 

 

150,000

 

75,000

 

$

322,500.00

 

 

 

 

 

 

 

 

 

Irving B. Harris Revocable Trust
c/o William Harris Investors, Inc.
2 N. LaSalle Street, Suite 400
Chicago, IL  60602
T: 312-621-0590
F: 312-621-0984

 

 

 

58,000

 

29,000

 

$

124,700.00

 

 

 

 

 

 

 

 

 

Virginia H. Polsky Trust
c/o William Harris Investors, Inc.
2 N. LaSalle Street, Suite 400
Chicago, IL  60602
T: 312-621-0590
F: 312-621-0984

 

 

 

29,000

 

14,500

 

$

62,350.00

 

50

--------------------------------------------------------------------------------


 

Name, Address and Fax Number of
Purchaser

 

Copies of Notices to

 

Shares of
Common Stock
Purchased

 

Common Stock
Underlying
Warrants

 

Purchase Price

 

 

 

 

 

 

 

 

 

Roxanne H. Frank Trust
c/o William Harris Investors, Inc.
2 N. LaSalle Street, Suite 400
Chicago, IL  60602
T: 312-621-0590
F: 312-621-0984

 

 

 

38,500

 

19,250

 

$

82,775.00

 

 

 

 

 

 

 

 

 

Couderay Partners
c/o William Harris Investors, Inc.
2 N. LaSalle Street, Suite 400
Chicago, IL  60602
T: 312-621-0590
F: 312-621-0984

 

 

 

38,500

 

19,250

 

$

82,775.00

 

 

 

 

 

 

 

 

 

JO & Co
P.O. Box 1655
South Bend, IN  46634
Attn: Ross Mangano
T: 574-232-8213
F: 574-232-8223

 

 

 

293,023

 

146,512

 

$

630,000.00

 

51

--------------------------------------------------------------------------------


 

Name, Address and Fax Number of
Purchaser

 

Copies of Notices to

 

Shares of
Common Stock
Purchased

 

Common Stock
Underlying
Warrants

 

Purchase Price

 

 

 

 

 

 

 

 

 

Crestview Capital Fund II, LP
95 Revere Drive, Suite F
Northbrook, IL 60062
Attn: Richard Levy
T: 847-559-0060
F: 847-559-5807
Richard@crestviewcap.com

 

 

 

93,023

 

46,512

 

$

200,000.00

 

 

 

 

 

 

 

 

 

James S. Levy Living Trust
1349 N. Thatcher Avenue
River Forest, IL  60305
Attn: James S. Levy
T: 312-595-6475
F: 312-595-6139  jlevy@mesirowfinancial.com

 

 

 

16,000

 

8,000

 

$

34,400.00

 

 

 

 

 

 

 

 

 

Mitchell I. Dolins as Trustee of the
Mitchell I. Dolins Revocable Trust
U/A/D 12/24/91
427 Brierhill Road
Deerfield, IL  60015
T: 847-940-1228
F: 847-940-1253
mickydd24@aol.com

 

 

 

9,302

 

4,651

 

$

20,000.00

 

52

--------------------------------------------------------------------------------


 

Name, Address and Fax Number of
Purchaser

 

Copies of Notices to

 

Shares of
Common Stock
Purchased

 

Common Stock
Underlying
Warrants

 

Purchase Price

 

 

 

 

 

 

 

 

 

Bradley S. Glaser and Amy E. Glaser,
as Tenant by the Entirety
204 Berans Road
Owings Mills, MD  21117
T: 410-252-2766
F: 410-296-0973
bglaser@vanguardequities.com

 

 

 

9,302

 

4,651

 

$

20,000.00

 

 

 

 

 

 

 

 

 

Dr. Hermann S. Graf Zu Munster
Umweger Str. 66
D-76488 Baden-Baden
Germany
T: 011-49 7223 60014
F: 011-49 7223 60016
hs.muenster@t-online.de

 

 

 

8,000

 

4,000

 

$

17,200.00

 

 

 

 

 

 

 

 

 

Richard Sheiner
4771 Trenton Court
Long Grove, IL  60047
T: 312-364-8752
F: 847-913-9256
deployant@aol.com

 

 

 

8,000

 

4,000

 

$

17,200.00

 

53

--------------------------------------------------------------------------------


 

Name, Address and Fax Number of
Purchaser

 

Copies of Notices to

 

Shares of
Common Stock
Purchased

 

Common Stock
Underlying
Warrants

 

Purchase Price

 

 

 

 

 

 

 

 

 

Roscoe F. Nicholson II for Roscoe F. Nicholson II Profit Sharing Plan (Mesirow
Financial Inc.)
1222 Forest Hill Drive
Hendersonville, NC  28791
T: 828-692-4433
F: 828-693-9032
roscoeii@ioa.com

 

 

 

5,600

 

2,800

 

$

12,040.00

 

 

 

 

 

 

 

 

 

Shirley M. Nicholson
for IRA Shirley M. Nicholson at Mesirow Financial
1222 Forest Hill Drive
Hendersonville, NC  28791
T: 828-692-4433
F: 828-693-9032
roscoeii@ioa.com

 

 

 

2,000

 

1,000

 

$

4,300.00

 

 

 

 

 

 

 

 

 

Dr. Terry L. Lazarus
1951-A Weston Road
Weston, Ontario  M9N 1W8
Canada
T: 416-241-3472
F:
tllaz@rogers.com

 

 

 

8,000

 

4,000

 

$

17,200.00

 

54

--------------------------------------------------------------------------------


 

Name, Address and Fax Number of
Purchaser

 

Copies of Notices to

 

Shares of
Common Stock
Purchased

 

Common Stock
Underlying
Warrants

 

Purchase Price

 

 

 

 

 

 

 

 

 

Charles Burns
245 Waterloo Avenue
Toronto, Ontario  M3H 3Z5
Canada
T: 416-398-5995
F: 905-762-2386
caburns@rogers.com

 

 

 

8,000

 

4,000

 

$

17,200.00

 

 

 

 

 

 

 

 

 

John E. Urheim
5417 Taylor Lane
Fort Collins, CO  80528
T: 970-282-8108
F: 970-282-8384
jeurheim@aol.com

 

 

 

8,000

 

4,000

 

$

17,200.00

 

 

 

 

 

 

 

 

 

Stephen M. Simes, Rev. Trust U/A/D 7/6/98
Stephen M. Simes, Trustee
111 Barclay Blvd, Suite 280
Lincolnshire, IL  60069
T: 847-478-0500 x100
F: 847-478-9260
ssimes@biosantepharma.com

 

 

 

1,000

 

500

 

$

2,150.00

 

55

--------------------------------------------------------------------------------


 

Name, Address and Fax Number of
Purchaser

 

Copies of Notices to

 

Shares of
Common Stock
Purchased

 

Common Stock
Underlying
Warrants

 

Purchase Price

 

 

 

 

 

 

 

 

 

Leah M. Lehman
14308 W. Braemore Close
Libertyville, IL  60048
T: 847-816-8921
F: 847-478-9263
llehman@biosantepharma.com

 

 

 

1,000

 

500

 

$

2,150.00

 

 

 

 

 

 

 

 

 

Phillip B. Donenberg
2090 Sheridan Road
Buffalo Grove, IL  60089
T: 847-821-0922
F: 847-478-9263
donenber@biosantepharma.com

 

 

 

1,000

 

500

 

$

2,150.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Totals:

 

 

 

4,791,982

 

2,395,993

 

$

10,302,763.80

 

56

--------------------------------------------------------------------------------


 

Name, Address and Fax Number of
Purchaser

 

Copies of Notices to

 

Shares of
Common Stock
Purchased

 

Common Stock
Underlying
Warrants

 

Purchase Price

 

 

 

 

 

 

 

 

 

Placement Agent Warrants

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SCO Securities LLC
1285 Avenue of the Americas, 35th Floor
New York, NY 10019
Steven H. Rouhandeh
T: 212-554-4158
F: 212-554-4058
Srouhandeh@SCOGroup.com

 

Michael Grundei, Esq.
Wiggin & Dana LLP
400 Atlantic Street
Stamford, CT  06901
Tel: 203-363-7630
Fax: 203-363-7676
Email: mgrundei@wiggin.com

 

0

 

371,373

 

0

 

57

--------------------------------------------------------------------------------